ICJ_178_ApplicationGenocideConvention_GMB_MMR_2022-07-22_JUD_01_NA_00_FR.txt.                                            22 JUILLET 2022

                                               ARRÊT




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION ET
        LA RÉPRESSION DU CRIME DE GÉNOCIDE

                (GAMBIE c. MYANMAR)




                     ___________




APPLICATION OF THE CONVENTION ON THE PREVENTION AND
        PUNISHMENT OF THE CRIME OF GENOCIDE

              (THE GAMBIA v. MYANMAR)




                                            22 JULY 2022

                                            JUDGMENT

                                     TABLE DES MATIÈRES

                                                                    Paragraphes

    QUALITÉS                                                            1-27

 I. INTRODUCTION                                                       28-33

II. QUESTION DE SAVOIR SI LA GAMBIE EST LE «VÉRITABLE DEMANDEUR»
    EN LA PRÉSENTE ESPÈCE (PREMIÈRE EXCEPTION PRÉLIMINAIRE)            34-50

    A. Compétence ratione personae                                     35-46

    B. Recevabilité                                                    47-49

III. EXISTENCE D’UN DIFFÉREND ENTRE LES PARTIES (QUATRIÈME
     EXCEPTION PRÉLIMINAIRE)                                           51-77

IV. RÉSERVE FORMULÉE PAR LE MYANMAR À L’ARTICLE VIII DE LA
    CONVENTION SUR LE GÉNOCIDE (TROISIÈME EXCEPTION PRÉLIMINAIRE)      78-92
V. QUALITÉ DE LA GAMBIE POUR PORTER LE DIFFÉREND DEVANT LA
   COUR (DEUXIÈME EXCEPTION PRÉLIMINAIRE)                              93-114

    DISPOSITIF                                                          115


                                        ___________

                               COUR INTERNATIONALE DE JUSTICE



                                               ANNÉE 2022
   2022
 22 juillet
Rôle général
  no 178
                                               22 juillet 2022



                  APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
                        ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

                                        (GAMBIE c. MYANMAR)



                                    EXCEPTIONS PRÉLIMINAIRES



            Requête déposée par la Gambie  Allégations de violations par le Myanmar de ses
     obligations au regard de la convention sur le génocide à raison d’actes visant le groupe des
     Rohingya  Article IX de la convention sur le génocide invoqué comme base de
     compétence  Etats étant tous deux parties à la convention sur le génocide et n’ayant ni l’un ni
     l’autre formulé de réserve à l’article IX  Myanmar ayant soulevé quatre exceptions préliminaires
     d’incompétence de la Cour et d’irrecevabilité de la requête  Cour n’étant pas tenue de suivre
     l’ordre dans lequel les exceptions préliminaires sont présentées.



                                                     *



           Question de savoir si la Gambie est le «véritable demandeur» (première exception
     préliminaire).

            Compétence ratione personae  Articles 34 et 35 du Statut de la Cour et paragraphe 1 de
     l’article 93 de la Charte des Nations Unies  Gambie étant Membre de l’Organisation des
     Nations Unies et ipso facto partie au Statut de la Cour  Allégation selon laquelle la Gambie a agi
     en tant qu’organe ou mandataire de l’Organisation de la coopération islamique (OCI), «véritable
     demandeur» en l’affaire  Instance introduite par la Gambie en son nom propre  Gambie

                                                -2-

alléguant un différend entre elle et le Myanmar concernant ses propres droits au regard de la
convention sur le génocide  Soutien apporté par une organisation intergouvernementale à un Etat
aux fins de l’introduction d’une instance ne remettant nullement en question le statut de celui-ci en
tant que demandeur devant la Cour  Cour estimant que la Gambie est le demandeur en l’affaire.

      Recevabilité de la requête  Allégation selon laquelle le fait de chercher à introduire une
instance pour le compte de l’OCI constitue un abus de procédure ou emporte irrecevabilité sur la
base d’autres considérations  Absence d’élément de preuve démontrant que le comportement de
la Gambie équivaut à un abus de procédure  Absence d’autre motif d’irrecevabilité.

      Rejet de la première exception préliminaire.



                                                  *



      Existence d’un différend entre les Parties (quatrième exception préliminaire).

      «Différend» étant un désaccord sur un point de droit ou de fait  Points de vue des deux
parties devant être nettement opposés  Nul besoin que le défendeur se soit expressément opposé
aux réclamations du demandeur  Rejet des réclamations pouvant parfois être inféré du silence du
défendeur.

       Déclarations faites par les représentants des Parties devant l’Assemblée générale des
Nations Unies en septembre 2018 et septembre 2019  Absence de mention expresse de la
convention sur le génocide dans les déclarations de la Gambie  Référence particulière à un traité
ou à ses dispositions n’étant toutefois pas requise  Déclarations des Parties indiquant que celles-ci
avaient des points de vue opposés sur la question de savoir si le traitement du groupe des Rohingya
par le Myanmar était conforme à ses obligations au regard de la convention sur le génocide  Note
verbale du 11 octobre 2019 exprimant spécifiquement et en des termes juridiques la position de la
Gambie  Rejet des réclamations étant aussi déduit du fait que le Myanmar n’a pas répondu à la
note verbale.

      Différend existant à la date de la requête  Rejet de la quatrième exception préliminaire.



                                                  *



      Réserve formulée par le Myanmar à l’article VIII de la convention sur le génocide (troisième
exception préliminaire).

       Question de savoir si l’article VIII régit la saisine de la Cour  Sens ordinaire des termes de
l’article VIII  Article VIII ayant trait à la prévention et à la répression du génocide au niveau
politique  Article VIII devant être interprété dans son contexte  Article IX énonçant les
conditions requises pour recourir à la Cour  Article VIII ne régissant pas la saisine de la
Cour  Nul besoin de faire appel à des moyens supplémentaires d’interprétation.

                                                 -3-

       Réserve formulée par le Myanmar à l’article VIII n’étant pas pertinente  Rejet de la
troisième exception préliminaire.



                                                  *



      Qualité de la Gambie pour agir (deuxième exception préliminaire).

      Intérêt commun de tous les Etats parties à la convention sur le génocide à veiller à ce que le
génocide soit prévenu, réprimé et puni  Droit de tout Etat partie d’invoquer la responsabilité d’un
autre à raison de la violation alléguée d’obligations erga omnes partes  Intérêt particulier n’étant
pas requis  Nationalité des victimes n’étant pas pertinente  Article IX ne limitant pas la
catégorie des Etats parties autorisés à intenter une action à raison de violations alléguées
d’obligations erga omnes partes découlant de la convention.

       Bangladesh s’étant trouvé confronté à un afflux massif de membres du groupe
rohingya  Fait ne pouvant affecter le droit de toutes les autres parties contractantes de faire valoir
l’intérêt commun à ce qu’il soit satisfait aux obligations erga omnes partes énoncées dans la
convention ni exclure la qualité pour agir de la Gambie  Nul besoin d’examiner les arguments se
rapportant à la réserve formulée par le Bangladesh à l’article IX.

      Gambie ayant qualité pour invoquer la responsabilité du Myanmar à raison des manquements
allégués aux obligations incombant à celui-ci au regard des articles I, III, IV et V de la
convention  Rejet de la deuxième exception préliminaire.



                                                  *



       Cour ayant compétence sur la base de l’article IX de la convention sur le génocide  Requête
étant recevable.




                                              ARRÊT



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; MME PILLAY, M. KRESS,
           juges ad hoc ; M. GAUTIER, greffier.


      En l’affaire relative à l’application de la convention pour la prévention et la répression du
crime de génocide,

      entre

                                               -4-

la République de Gambie,

représentée par

      S. Exc. M. Dawda Jallow, Attorney General et ministre de la justice de la République de
         Gambie,

      comme agent ;

      S. Exc. M. Mamadou Tangara, ministre des affaires étrangères de la République de Gambie,

      M. Hussein Thomasi, Solicitor General, ministère de la justice de la République de Gambie,

      comme coagents ;

      M. Paul S. Reichler, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
         suprême des Etats-Unis d’Amérique et du district de Columbia,

      M. Philippe Sands, QC, professeur de droit international au University College London,
         avocat, Matrix Chambers (Londres),

      M. Pierre d’Argent, professeur ordinaire à l’Université catholique de Louvain, membre de
         l’Institut de droit international, cabinet Foley Hoag LLP, membre du barreau de Bruxelles,

      M. Andrew Loewenstein, avocat au cabinet Foley Hoag LLP, membre du barreau du
         Commonwealth du Massachusetts,

      Mme Tafadzwa Pasipanodya, avocate au cabinet Foley Hoag LLP, membre des barreaux de
        l’Etat de New York et du district de Columbia,

      M. M. Arsalan Suleman, avocat au cabinet Foley Hoag LLP, membre des barreaux de l’Etat
         de New York et du district de Columbia,

      comme conseils et avocats ;

      Mme Bafou Jeng, ministère de la justice de la République de Gambie,

      Mme Fatou L. Njie, ministère de la justice de la République de Gambie,

      M. Amadou Jaiteh, mission permanente de la République de Gambie auprès de l’Organisation
         des Nations Unies,

      M. Yuri Parkhomenko, avocat au cabinet Foley Hoag LLP,

      Mme Diem Ho, avocate au cabinet Foley Hoag LLP,

      Mme Jessica Jones, avocate, Matrix Chambers (Londres),

      Mme Yasmin Al Ameen, avocate au cabinet Foley Hoag LLP,

      comme conseils ;

                                               -5-

      S. Exc. M. Omar G. Sallah, ambassadeur et représentant permanent de la République de
         Gambie auprès de l’Organisation de la coopération islamique,

      comme conseiller ;

      Mme Nancy Lopez,

      Mme Rachel Tepper,

      Mme Amina Chaudary,

      comme assistantes,

      et

la République de l’Union du Myanmar,

représentée par

      S. Exc. M. Ko Ko Hlaing, ministre de la coopération internationale de la République de
         l’Union du Myanmar,

      comme agent ;

      S. Exc. Mme Thi Da Oo, ministre des affaires juridiques et Attorney General de la République
         de l’Union du Myanmar,

      comme agente suppléante ;

      M. Christopher Staker, 39 Essex Chambers, membre du barreau d’Angleterre et du pays de
         Galles,

      comme conseil principal et avocat ;

      M. Robert Kolb, professeur de droit international public à l’Université de Genève,

      M. Stefan Talmon, professeur de droit international à l’Université de Bonn, avocat,
         Twenty Essex Chambers (Londres),

      comme conseils et avocats ;

      S. Exc. M. Soe Lynn Han, ambassadeur de la République de l’Union du Myanmar auprès du
         Royaume de Belgique, du Royaume des Pays-Bas, du Grand-Duché de Luxembourg, de la
         République de Croatie et de l’Union européenne,

      Mme Khin Oo Hlaing, membre du comité consultatif auprès du président du conseil
        d’administration de l’Etat, République de l’Union du Myanmar,

      M. Myo Win Aung, juge-avocat général adjoint, bureau du juge-avocat général, République
         de l’Union du Myanmar,

      M. Kyaw Thu Nyein, directeur général adjoint, service des organisations internationales et de
         l’économie, ministère des affaires étrangères, République de l’Union du Myanmar,

                                         -6-

Mme Myo Pa Pa Htun, ministre conseillère, ambassade de la République de l’Union du
  Myanmar à Bruxelles,

M. Kyaw Thu Hein, directeur, ministère des affaires juridiques, République de l’Union du
   Myanmar,

M. Thwin Htet Lin, directeur, ministère des affaires étrangères, République de l’Union du
   Myanmar,

M. Ngwe Zaw Aung, directeur, ministère des affaires juridiques, République de l’Union du
   Myanmar,

M. Swe Sett, directeur adjoint, ministère des affaires étrangères, République de l’Union du
   Myanmar,

Mme Khin Myo Myat Soe, conseillère, ambassade de la République de l’Union du Myanmar
  à Bruxelles,

M. Thu Rein Saw Htut Naing, directeur adjoint, ministère des affaires étrangères, République
   de l’Union du Myanmar,

M. Ye Maung Thein, directeur adjoint, ministère des affaires étrangères, République de
   l’Union du Myanmar,

Mme Cho Nge Nge Thein, directrice adjointe, ministère des affaires juridiques, République
  de l’Union du Myanmar,

M. Thurein Naing, juge-avocat, bureau du juge-avocat général, République de l’Union du
   Myanmar,

Mme Ei Thazin Maung, sous-directrice, ministère des affaires étrangères, République de
  l’Union du Myanmar,

Mme May Myat Noe Naing, première secrétaire, ambassade de la République de l’Union du
  Myanmar à Bruxelles,

Mme Aye Chan Lynn, première secrétaire, ambassade de la République de l’Union du
  Myanmar à Bruxelles,

Mme M Ja Dim, sous-directrice, ministère des affaires juridiques, République de l’Union du
  Myanmar,

M. Zin Myat Thu, chef de service (1), ministère des affaires étrangères, République de l’Union
   du Myanmar,

M. Wunna Kyaw, chef de service (2), ministère des affaires étrangères, République de l’Union
   du Myanmar,

M. Zaw Yu Min, troisième secrétaire, ambassade de la République de l’Union du Myanmar à
   Bruxelles,

                                                 -7-

      Mme Mary Lobo,

      M. Momchil Milanov, doctorant et attaché d’enseignement à l’Université de Genève,

      comme membres de la délégation,


      LA COUR,

      ainsi composée,

      après délibéré en chambre du conseil,

      rend l’arrêt suivant :


       1. Le 11 novembre 2019, la République de Gambie (ci-après la «Gambie») a déposé au Greffe
de la Cour une requête introductive d’instance contre la République de l’Union du Myanmar (ci-après
le «Myanmar») concernant des violations alléguées de la convention pour la prévention et la
répression du crime de génocide, adoptée par l’Assemblée générale des Nations Unies le 9 décembre
1948 (ci-après la «convention sur le génocide» ou la «convention»).


     2. Dans sa requête, la Gambie entend fonder la compétence de la Cour sur l’article IX de la
convention sur le génocide, lu conjointement avec le paragraphe 1 de l’article 36 du Statut de la Cour.


      3. La requête contenait une demande en indication de mesures conservatoires, présentée en
application de l’article 41 du Statut de la Cour et des articles 73, 74 et 75 de son Règlement.


        4. Le greffier a immédiatement communiqué au Gouvernement du Myanmar la requête
contenant la demande en indication de mesures conservatoires, conformément au paragraphe 2 de
l’article 40 du Statut de la Cour et au paragraphe 2 de l’article 73 du Règlement. Il a également
informé le Secrétaire général de l’Organisation des Nations Unies du dépôt par la Gambie de cette
requête et de cette demande.


       5. En outre, par lettre datée du 11 novembre 2019, le greffier a informé tous les Etats admis à
ester devant la Cour du dépôt de la requête et de la demande susvisées.


       6. Conformément au paragraphe 3 de l’article 40 du Statut, le greffier a informé les Etats
Membres de l’Organisation des Nations Unies, par l’entremise du Secrétaire général, et tout autre
Etat admis à ester devant la Cour du dépôt de la requête en leur transmettant le texte bilingue imprimé
de celle-ci.


       7. Par lettre datée du 11 novembre 2019 accompagnant sa requête introductive d’instance, la
Gambie a désigné S. Exc. M. Abubacarr Marie Tambadou, alors Attorney General et ministre de la
justice de la Gambie, en qualité d’agent aux fins de l’affaire. Par lettre datée du 19 juin 2020, la
Gambie a désigné M. Cherno Marenah, alors Solicitor General de la Gambie, en qualité de coagent.
Par lettre datée du 28 juillet 2020, la Gambie a informé la Cour de la désignation de
S. Exc. M. Dawda Jallow, nouvel Attorney General et ministre de la justice de la Gambie, en qualité

                                                -8-

d’agent, en remplacement de S. Exc. M. Abubacarr Marie Tambadou. Par lettre datée du 3 février
2021, la Gambie a informé la Cour de la désignation de S. Exc. M. Mamadou Tangara, ministre des
affaires étrangères de la Gambie, et de M. Hussein Thomasi, nouveau Solicitor General de la
Gambie, en qualité de coagents, et indiqué que les fonctions de M. Cherno Marenah en qualité de
coagent avaient pris fin.


       8. Par lettre datée du 20 novembre 2019, le Myanmar a, pour sa part, désigné
S. Exc. Mme Aung San Suu Kyi, ministre des affaires étrangères de l’Union du Myanmar, en qualité
d’agente aux fins de l’affaire et S. Exc. M. Kyaw Tint Swe, ministre auprès du bureau du conseiller
d’Etat de l’Union du Myanmar, en qualité d’agent suppléant. Par la suite, par lettre datée du 12 avril
2021, le Myanmar a informé la Cour de la désignation de S. Exc. M. Ko Ko Hlaing, ministre de la
coopération internationale de l’Union du Myanmar, en qualité d’agent et de S. Exc. Mme Thi Da Oo,
Attorney General de l’Union du Myanmar, en qualité d’agente suppléante, en remplacement de
S. Exc. Mme Aung San Suu Kyi et de S. Exc. M. Kyaw Tint Swe.


       9. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties, chacune d’elles
s’est prévalue du droit que lui confère le paragraphe 3 de l’article 31 du Statut de procéder à la
désignation d’un juge ad hoc pour siéger en l’affaire. La Gambie a désigné Mme Navanethem Pillay
et le Myanmar, M. Claus Kress.


      10. Par ordonnance en date du 23 janvier 2020, la Cour, après avoir entendu les Parties, a
indiqué les mesures conservatoires suivantes :

             «1) La République de l’Union du Myanmar doit, conformément aux obligations
      lui incombant au titre de la convention pour la prévention et la répression du crime de
      génocide, prendre toutes les mesures en son pouvoir afin de prévenir la commission, à
      l’encontre des membres du groupe rohingya présents sur son territoire, de tout acte
      entrant dans le champ d’application de l’article II de la convention, en particulier,

      a) meurtre de membres du groupe ;

      b) atteinte grave à l’intégrité physique ou mentale de membres du groupe ;

      c) soumission intentionnelle du groupe à des conditions d’existence devant entraîner
         sa destruction physique totale ou partielle ; et

      d) mesures visant à entraver les naissances au sein du groupe ;

             2) La République de l’Union du Myanmar doit veiller à ce que ni ses unités
      militaires, ni aucune unité armée irrégulière qui pourrait relever de son autorité ou
      bénéficier de son appui ou organisation ou personne qui pourrait se trouver sous son
      contrôle, son autorité ou son influence ne commettent, à l’encontre des membres du
      groupe rohingya présents sur son territoire, l’un quelconque des actes définis au point 1)
      ci-dessus, ou ne participent à une entente en vue de commettre le génocide, n’incitent
      directement et publiquement à le commettre, ne se livrent à une tentative de génocide
      ou ne se rendent complices de ce crime ;

            3) La République de l’Union du Myanmar doit prendre des mesures effectives
      pour prévenir la destruction et assurer la conservation des éléments de preuve relatifs
      aux allégations d’actes entrant dans le champ d’application de l’article II de la
      convention pour la prévention et la répression du crime de génocide ;

                                                 -9-

            4) La République de l’Union du Myanmar doit fournir à la Cour un rapport sur
      l’ensemble des mesures prises pour exécuter la présente ordonnance dans un délai de
      quatre mois à compter de la date de celle-ci, puis tous les six mois jusqu’à ce que la
      Cour ait rendu sa décision définitive en l’affaire.»


      11. En application du point 4) du dispositif de l’ordonnance du 23 janvier 2020, le Myanmar
a soumis des rapports sur les mesures prises pour donner effet à ladite ordonnance les 22 mai 2020,
23 novembre 2020, 20 mai 2021, 23 novembre 2021 et 23 mai 2022. La Gambie a présenté ses
observations sur chacun de ces rapports les 8 juin 2020, 7 décembre 2020, 16 août 2021, 7 décembre
2021 et 7 juin 2022, respectivement, dans les délais fixés par la Cour.


      12. Par une autre ordonnance du 23 janvier 2020, la Cour a fixé au 23 juillet 2020 et au
25 janvier 2021, respectivement, les dates d’expiration des délais pour le dépôt du mémoire de la
Gambie et du contre-mémoire du Myanmar.


       13. Conformément au paragraphe 1 de l’article 43 du Règlement, le greffier a adressé aux Etats
parties à la convention sur le génocide les notifications prévues au paragraphe 1 de l’article 63 du
Statut. En outre, il a, conformément au paragraphe 3 de l’article 69 du Règlement, adressé à
l’Organisation des Nations Unies, par l’entremise du Secrétaire général de celle-ci, la notification
prévue au paragraphe 3 de l’article 34 du Statut.


       14. Par lettre datée du 24 avril 2020, la Gambie a prié la Cour de proroger d’au moins trois
mois le délai pour le dépôt du mémoire, compte tenu de problèmes liés à la pandémie de COVID-19.
Par lettre datée du 28 avril 2020, le Myanmar a indiqué que, bien qu’estimant que la pandémie de
COVID-19 n’apparaissait pas constituer en soi une justification suffisante pour la demande de la
Gambie, il ne prenait aucune position sur ladite demande et considérait qu’il appartenait à la Cour de
«décider si la demande de prorogation de délai de la Gambie [était] suffisamment justifiée». Par
ordonnance du 18 mai 2020, la Cour a reporté au 23 octobre 2020 la date d’expiration du délai pour
le dépôt du mémoire de la Gambie et au 23 juillet 2021 la date d’expiration du délai pour le dépôt du
contre-mémoire du Myanmar. La Gambie a déposé son mémoire dans le délai ainsi prorogé.


       15. Par lettre conjointe en date du 11 novembre 2020, les Gouvernements du Royaume des
Pays-Bas et du Canada, se référant au paragraphe 1 de l’article 53 du Règlement, ont demandé que
leur soient communiqués des exemplaires des pièces de procédure et documents qui seraient déposés
en l’affaire. Après avoir consulté les Parties conformément à la disposition susvisée, la Cour a décidé
qu’il ne serait pas approprié d’accéder à cette demande. Par lettres datées du 27 novembre 2020, le
greffier a communiqué cette décision aux Gouvernements du Royaume des Pays-Bas et du Canada
ainsi qu’aux Parties.


      16. Le 20 janvier 2021, dans le délai prescrit au paragraphe 1 de l’article 79bis du Règlement,
le Myanmar a soulevé des exceptions d’incompétence de la Cour et d’irrecevabilité de la requête. En
conséquence, par ordonnance du 28 janvier 2021, la Cour, notant que, conformément aux
dispositions du paragraphe 3 de l’article 79bis du Règlement, la procédure sur le fond était
suspendue, et tenant compte de l’instruction de procédure V, a fixé au 20 mai 2021 la date
d’expiration du délai pour le dépôt par la Gambie d’un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par le Myanmar. La Gambie a déposé son
exposé écrit le 20 avril 2021, dans le délai ainsi fixé.

                                                  - 10 -

       17. Par lettres datées du 7 septembre 2021, les Parties ont été informées que les audiences sur
les exceptions préliminaires soulevées par le Myanmar se tiendraient du 6 au 10 décembre 2021, et
un calendrier détaillé des audiences leur a été communiqué.


       18. Par lettre datée du 24 septembre 2021, le Myanmar a prié la Cour de reporter les audiences
sur les exceptions préliminaires de quatre mois, en raison de la pandémie de COVID-19 et de
questions liées à des changements dans sa représentation. Par lettre datée du 1er octobre 2021, la
Gambie a présenté des arguments à l’encontre d’un report des audiences, tout en indiquant qu’elle
laissait la décision à la discrétion de la Cour. Par lettres datées du 6 octobre 2021, les Parties ont été
informées que la Cour avait décidé de reporter les audiences à la semaine du 21 février 2022, et un
calendrier révisé de celles-ci leur a été communiqué.


        19. Par lettre en date du 15 octobre 2021, le greffier, en application du paragraphe 3 de
l’article 69 du Règlement, a transmis au Secrétaire général de l’Organisation des Nations Unies des
exemplaires des écritures déposées jusqu’alors en l’affaire, en le priant de lui faire savoir si
l’Organisation entendait présenter, en vertu de cette disposition, des observations écrites concernant
les exceptions préliminaires soulevées par le Myanmar. Par lettre en date du 25 octobre 2021, le
Secrétaire général adjoint aux affaires juridiques de l’Organisation des Nations Unies a indiqué que
l’Organisation n’entendait pas présenter d’observations écrites au titre du paragraphe 3 de l’article 69
du Règlement.


      20. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour, après avoir
consulté les Parties, a décidé que des exemplaires des exceptions préliminaires du Myanmar et de
l’exposé écrit de la Gambie sur ces exceptions, ainsi que les documents qui étaient annexés à ces
pièces, seraient rendus accessibles au public à l’ouverture de la procédure orale.


        21. Des audiences publiques sur les exceptions préliminaires soulevées par le Myanmar ont
été tenues les 21, 23, 25 et 28 février 2022. La procédure orale a été menée sous forme hybride,
conformément au paragraphe 2 de l’article 59 du Règlement de la Cour et sur la base des directives
à l’intention des parties concernant l’organisation d’audiences par liaison vidéo, adoptées le 13 juillet
2020 et communiquées aux Parties le 13 décembre 2021. Pendant la procédure orale, plusieurs juges
étaient présents dans la grande salle de justice tandis que les autres participaient aux audiences par
liaison vidéo, ce qui leur permettait de voir et d’entendre l’intervenant ainsi que de voir toutes les
pièces présentées. Chaque Partie était autorisée à ce que quatre de ses représentants au maximum
soient présents en même temps dans la grande salle de justice et cinq autres au maximum dans une
salle supplémentaire du Palais de la Paix équipée du matériel nécessaire pour suivre la procédure à
distance. Les autres membres de la délégation de chaque Partie avaient la possibilité de participer
aux audiences par liaison vidéo en tout autre lieu de leur choix.


      22. Au cours des audiences susmentionnées, la Cour a entendu en leurs plaidoiries et réponses :

Pour le Myanmar :             S. Exc. M. Ko Ko Hlaing,
                              M. Christopher Staker,
                              M. Stefan Talmon,
                              M. Robert Kolb.

                                                   - 11 -

Pour la Gambie :               S. Exc. M. Dawda Jallow,
                               M. Paul S. Reichler,
                               M. Andrew Loewenstein,
                               M. Pierre d’Argent,
                               Mme Tafadzwa Pasipanodya,
                               M. M. Arsalan Suleman,
                               M. Philippe Sands.



                                                     *



      23. Dans la requête, les demandes ci-après ont été présentées par la Gambie :

             «Tout en se réservant le droit de réviser, compléter ou modifier la présente
      requête, et sous réserve de la présentation à la Cour des éléments de preuve et arguments
      juridiques pertinents, la Gambie prie respectueusement la Cour de dire et juger que le
      Myanmar :

       a manqué et continue de manquer aux obligations qui lui incombent au regard de la
        convention sur le génocide, notamment celles énoncées à l’article premier, aux
        litt. a), b), c), d) et e) de l’article III, ainsi qu’aux articles IV, V et VI ;

       doit immédiatement mettre fin à tout fait internationalement illicite de ce type qui
        se poursuit et se conformer pleinement aux obligations qui lui incombent au regard
        de la convention sur le génocide, notamment celles énoncées à l’article premier, aux
        litt. a), b), c), d) et e) de l’article III, ainsi qu’aux articles IV, V et VI ;

       doit s’assurer que les personnes ayant commis le génocide soient punies par les
        tribunaux compétents ou une juridiction pénale internationale, comme l’exigent
        l’article premier et l’article VI de la convention sur le génocide ;

       doit satisfaire à ses obligations de réparation au profit des victimes d’actes de
        génocide appartenant au groupe des Rohingya, y compris, mais sans que cette
        énumération soit limitative, en permettant le retour, en toute sécurité et dans la
        dignité, des membres de ce groupe déplacés de force, en respectant la citoyenneté à
        part entière et les droits de l’homme des Rohingya, et en les protégeant contre la
        discrimination, la persécution et d’autres actes y relatifs, conformément à
        l’obligation de prévenir le génocide qui lui incombe au titre de l’article premier de
        la convention sur le génocide ; et

       doit offrir des assurances et des garanties de non-répétition des violations de la
        convention sur le génocide, notamment en ce qui concerne les obligations énoncées
        à l’article premier, aux litt. a), b), c), d) et e) de l’article III, ainsi qu’aux articles IV,
        V et VI.»


     24. Dans le cadre de la procédure écrite sur le fond, les conclusions ci-après ont été présentées
au nom du Gouvernement de la Gambie dans le mémoire :

                                         - 12 -

      «Pour les raisons exposées dans le présent mémoire, et se réservant le droit de
compléter, préciser ou modifier les présentes conclusions, la République de Gambie prie
respectueusement la Cour internationale de Justice de dire et juger :

1) Que la République de l’Union du Myanmar est responsable de violations de la
   convention pour la prévention et la répression du crime de génocide :

     a) en ce que des membres de ses forces armées, de sa police et d’autres forces de
        sécurité, ainsi que des personnes de la conduite desquelles elle est responsable,
        ont commis un génocide sur son territoire contre des membres du groupe des
        Rohingya en se livrant aux actes suivants :

       i)     meurtre de membres du groupe ;

       ii)    atteinte intentionnelle à l’intégrité physique ou mentale de membres du
              groupe ;

       iii)   soumission intentionnelle du groupe à des conditions d’existence visant à
              entraîner sa destruction physique totale ou partielle ; et

       iv)    imposition de mesures aux fins d’entraver les naissances au sein du
              groupe ;

        dans l’intention de détruire ledit groupe en tout ou en partie, en violation de
        l’article II de la convention ;

     b) en ce que des personnes de la conduite desquelles elle est responsable ont
        participé à une entente en vue de commettre les actes de génocide visés à
        l’alinéa a), se sont rendues complices de ces actes, ont tenté de commettre
        d’autres actes de génocide de cette nature et ont incité des tiers à commettre de
        tels actes, en violation de l’article III de la convention ;

     c) en ce que, consciente de ce que les actes de génocide visés à l’alinéa a) étaient
        ou allaient être commis, elle n’a pris aucune mesure pour les prévenir, en
        violation de l’article premier de la convention ;

     d) en ce qu’elle n’a pas traduit en justice les personnes relevant de sa juridiction
        sur lesquelles pèse une forte présomption d’avoir participé aux actes de
        génocide visés à l’alinéa a), ou aux autres actes visés à l’alinéa b), et continue
        ainsi de violer les articles premier et IV de la convention ;

     e) en ce qu’elle a manqué de prendre les mesures législatives nécessaires pour
        assurer l’application des dispositions de la convention, et notamment de prévoir
        des sanctions pénales efficaces frappant les personnes coupables de génocide
        ou de l’un quelconque des autres actes énumérés à l’article III, et continue ainsi
        de violer l’article V de la convention.

2) Que, en raison de sa responsabilité pour ces violations de la convention, la
   République de l’Union du Myanmar :

     a) doit immédiatement mettre fin à tout fait internationalement illicite qui se
        poursuit visé au point 1), et notamment :

                                     - 13 -

  i)     prendre sans délai des mesures efficaces pour adopter la législation pénale
         spécifique au génocide visée à l’alinéa e) du point 1) ;

  ii)    prendre sans délai des mesures efficaces pour traduire devant un tribunal
         indépendant et opérationnel ou une juridiction pénale internationale les
         membres de ses forces armées, de sa police et d’autres forces de sécurité
         ou toute autre personne relevant de sa juridiction sur lesquels pèse une
         forte présomption d’avoir commis des actes de génocide visés à l’alinéa a)
         du point 1) ou l’un quelconque des autres actes visés à l’alinéa b) du
         point 1), notamment le généralissime Aung Min Hlaing ;
         le vice-généralissime Soe Win ; le général de corps d’armée Aung Kyaw
         Zaw ; le général de division Maung Maung Soe ; le général de brigade
         Aung Aung et le général de brigade Than Oo, et veiller à ce que ces
         personnes soient dûment punies à raison de leurs crimes si elles sont
         déclarées coupables ;

  iii)   prendre sans délai des mesures efficaces pour réprimer et prévenir toute
         incitation directe et publique à commettre le génocide ;

b) doit satisfaire à son obligation de réparation au profit des victimes d’actes de
   génocide appartenant au groupe des Rohingya et,

  i)     par voie de restitution,

         1) permettre le retour sur leur lieu de résidence, en toute sécurité et dans
            la dignité, des membres du groupe des Rohingya déplacés à l’intérieur
            du Myanmar ou à l’étranger ;

         2) restituer aux Rohingya leurs biens personnels et collectifs, y compris
            leurs terres, maisons, lieux de culte et de vie en communauté, champs,
            bétail et produits agricoles, ou les remplacer en nature ;

         3) permettre et faciliter la réunification des familles en toute sécurité et
            dans la dignité ;

         4) prendre des mesures en vue de la rééducation des membres du groupe
            des Rohingya ayant subi un préjudice physique ou moral, celle-ci
            devant comprendre des soins médicaux et psychologiques appropriés
            ainsi que des services d’ordre juridique et social ;

         5) faciliter la recherche des personnes disparues et aider à la récupération,
            à l’identification et à l’inhumation des corps des personnes tuées
            conformément aux souhaits exprimés ou présumés des victimes et aux
            pratiques culturelles et religieuses des Rohingya ;

         6) assurer la protection des Rohingya contre la discrimination et la
            persécution ;

         7) garantir le droit des Rohingya de s’identifier comme tels ;

         8) garantir la liberté de circulation des Rohingya sur le territoire du
            Myanmar et supprimer toute restriction quant à leur lieu de résidence ;

                                               - 14 -

                   9) supprimer toute restriction ou discrimination à l’emploi ou à l’accès des
                      Rohingya aux moyens de subsistance.

             ii)   fournir une indemnisation et toute forme de réparation additionnelle pour
                   les dommages, pertes ou préjudices subis par les victimes rohingya qui ne
                   peuvent être intégralement réparés par voie de restitution.

           c) doit offrir des assurances et garanties de non-répétition, notamment en assurant
              une citoyenneté pleine et entière à tous les membres du groupe des Rohingya
              présents au Myanmar ou qui ont été déplacés par suite des événements dont
              celui-ci est responsable au regard de la convention.

      3) Que la République de l’Union du Myanmar n’a pas pleinement et adéquatement
         exécuté l’ordonnance en indication de mesures conservatoires et doit :

           a) au moyen de la restitution visée au litt. i) de l’alinéa b) du point 2) ci-dessus,
              réparer tout préjudice physique ou moral, y compris le décès, subi par des
              membres du groupe des Rohingya et tout dommage matériel causé à leurs biens
              par suite des manquements du Myanmar aux points 1), 2) et 3) du dispositif de
              l’ordonnance ;

           b) fournir une indemnisation et toute forme de réparation additionnelle pour les
              dommages, pertes ou préjudices visés à l’alinéa a) du point 3) ci-dessus qui ne
              peuvent être intégralement réparés par voie de restitution.

      4) Que, à défaut d’accord entre les Parties sur le montant de l’indemnisation et toute
         forme additionnelle de réparation telles que prévues au litt. ii) de l’alinéa b) du
         point 2 et à l’alinéa b) du point 3) ci-dessus, la question sera tranchée par la Cour
         lors d’une phase ultérieure de la procédure en l’affaire.

             La Gambie se réserve le droit de compléter ou de modifier en tant que de besoin
      les présentes conclusions à la lumière de pièces de procédures ultérieures.»


       25. Les conclusions ci-après ont été présentées au nom du Gouvernement du Myanmar dans
les exceptions préliminaires :

            «Sur la base de chacune des quatre exceptions préliminaires indépendantes
      exposées ci-dessus, le Myanmar prie respectueusement la Cour de dire et juger qu’elle
      n’a pas compétence pour connaître de la requête de la Gambie du 11 novembre 2019 ou
      que ladite requête est irrecevable.

             Le Myanmar se réserve le droit de modifier et de compléter la présente conclusion
      conformément aux dispositions du Statut et du Règlement de la Cour. Il se réserve
      également le droit de soumettre de nouvelles exceptions d’incompétence de la Cour et
      d’irrecevabilité des demandes de la Gambie lors de toute éventuelle phase ultérieure de
      l’affaire.»


      26. Les conclusions ci-après ont été présentées au nom du Gouvernement de la Gambie dans
l’exposé écrit contenant ses observations et conclusions sur les exceptions préliminaires :

                                                   - 15 -

             «Pour les raisons exposées ci-dessus, la Gambie prie respectueusement la Cour :

      1) de rejeter les exceptions préliminaires soulevées par le Myanmar ;

      2) de dire qu’elle a compétence pour connaître des demandes présentées par la Gambie
         dans sa requête et son mémoire, et que ces demandes sont recevables ;

      3) de procéder à l’examen de ces demandes au fond.»


      27. Lors de la procédure orale sur les exceptions préliminaires, les conclusions ci-après ont été
présentées par les Parties :

Au nom du Gouvernement du Myanmar,

à l’audience du 25 février 2022 :

            «Pour les motifs exposés dans ses exceptions préliminaires écrites et dans ses
      plaidoiries lors des audiences consacrées aux exceptions préliminaires, ainsi que pour
      tous autres motifs que la Cour pourrait juger appropriés, le Myanmar prie
      respectueusement la Cour de dire et juger :

      1. que la Cour n’a pas compétence pour connaître de l’affaire introduite par la Gambie
         contre le Myanmar ; et/ou

      2. que la requête de la Gambie est irrecevable.»

Au nom du Gouvernement de la Gambie,

à l’audience du 28 février 2022 :

            «Conformément à l’article 60 du Règlement de la Cour, la République de
      Gambie, pour les raisons énoncées dans son exposé écrit du 20 avril 2021 et au cours
      des présentes audiences, prie respectueusement la Cour :

      a) de rejeter les exceptions préliminaires soulevées par la République de l’Union du
         Myanmar ;

      b) de dire qu’elle a compétence pour connaître des demandes présentées par la Gambie
         dans sa requête et son mémoire, et que ces demandes sont recevables ;

      c) de procéder à l’examen de ces demandes au fond.»



                                                     *


                                               *            *

                                                 - 16 -

                                          I. INTRODUCTION

       28. Dans sa requête, la Gambie affirme que le Myanmar, par les actes visant les membres du
groupe rohingya qui ont été adoptés ou accomplis par son gouvernement, ou avec l’aval de celui-ci,
a manqué et continue de manquer aux obligations qui lui incombent au regard de la convention sur
le génocide. Plus précisément, elle soutient que, en octobre 2016, l’armée et d’autres forces de
sécurité du Myanmar ont commencé à mener contre le groupe rohingya des «opérations de
nettoyage» généralisées et systématiques, au cours desquelles elles ont commis des meurtres de
masse, des viols et d’autres formes de violence sexuelle et se sont livrées à la destruction
systématique des villages rohingya par le feu, souvent alors que les habitants étaient enfermés dans
leurs maisons, et ce, dans l’intention de détruire en tout ou en partie les Rohingya en tant que groupe.
La Gambie ajoute que, à partir du mois d’août 2017, ces actes de génocide se sont poursuivis avec la
reprise par le Myanmar d’«opérations de nettoyage» menées de manière plus massive et à une plus
grande échelle sur le plan géographique.


        29. Lorsque la Cour mentionne, dans le présent arrêt, les «Rohingya», il faut comprendre
qu’elle fait référence au groupe communément dénommé rohingya, qui s’identifie lui-même comme
tel et revendique un lien de longue date avec l’Etat rakhine, lequel fait partie de l’Union du Myanmar
(voir Application de la convention pour la prévention et la répression du crime de génocide (Gambie
c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020, C.I.J. Recueil 2020, p. 9,
par. 14-15).


      30. La Gambie entend fonder la compétence de la Cour sur l’article IX de la convention sur le
génocide, lu conjointement avec le paragraphe 1 de l’article 36 du Statut de la Cour. L’article IX de
la convention se lit comme suit :

             «Les différends entre les Parties contractantes relatifs à l’interprétation,
      l’application ou l’exécution de la présente Convention, y compris ceux relatifs à la
      responsabilité d’un Etat en matière de génocide ou de l’un quelconque des autres actes
      énumérés à l’article III, seront soumis à la Cour internationale de Justice, à la requête
      d’une partie au différend.»


        31. La Gambie et le Myanmar sont tous deux parties à la convention sur le génocide. Le
Myanmar a déposé son instrument de ratification le 14 mars 1956 sans formuler de réserve à
l’article IX ; il a en revanche formulé des réserves aux articles VI et VIII. La Gambie a adhéré à la
convention, sans aucune réserve, le 29 décembre 1978.


        32. Le Myanmar soulève quatre exceptions préliminaires d’incompétence de la Cour et
d’irrecevabilité de la requête. Premièrement, il soutient que la Cour n’a pas compétence ou, à titre
subsidiaire, que la requête est irrecevable, au motif que le «véritable demandeur» en l’affaire est
l’Organisation de la coopération islamique (ci-après l’«OCI»). Deuxièmement, il avance que la
requête est irrecevable, car la Gambie n’a pas qualité pour introduire la présente instance.
Troisièmement, il fait valoir que la Cour n’a pas compétence ou que la requête est irrecevable parce
que la Gambie ne peut pas valablement saisir la Cour compte tenu de la réserve qu’il a formulée à
l’article VIII de la convention sur le génocide. Quatrièmement, le Myanmar affirme que la Cour n’a
pas compétence ou, à titre subsidiaire, que la requête est irrecevable, au motif qu’aucun différend au
titre de la convention sur le génocide n’opposait les Parties à la date du dépôt de la requête.

                                                - 17 -

        33. La Cour observe que, lorsqu’elle est amenée à se prononcer sur des exceptions
préliminaires, elle n’est pas tenue de suivre l’ordre dans lequel celles-ci sont présentées par le
défendeur (voir, par exemple, Question de la délimitation du plateau continental entre le Nicaragua
et la Colombie au-delà de 200 milles marins de la côte nicaraguayenne (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 110, par. 17). En la présente espèce, elle
commencera par examiner l’exception préliminaire ayant trait à la question du «véritable
demandeur» en l’affaire (première exception préliminaire), avant de se pencher sur l’existence d’un
différend (quatrième exception préliminaire) puis sur la réserve formulée par le Myanmar à
l’article VIII de la convention sur le génocide (troisième exception préliminaire). Elle traitera enfin
de l’exception préliminaire relative à la qualité pour agir de la Gambie (deuxième exception
préliminaire), qui soulève une question de recevabilité uniquement.


           II. QUESTION DE SAVOIR SI LA GAMBIE EST LE «VÉRITABLE DEMANDEUR»
                EN LA PRÉSENTE ESPÈCE (PREMIÈRE EXCEPTION PRÉLIMINAIRE)

        34. Par sa première exception préliminaire, le Myanmar affirme que la Cour n’a pas
compétence ou, à titre subsidiaire, que la requête est irrecevable, parce que le «véritable demandeur»
en l’instance est l’OCI, une organisation internationale, qui, conformément au paragraphe 1 de
l’article 34 du Statut de la Cour, ne saurait être partie à une instance devant celle-ci. La Cour
commencera par examiner la question de sa compétence.


                                 A. Compétence ratione personae

       35. Selon le Myanmar, cette exception préliminaire soulève un point de droit et un point de
fait. S’agissant du premier, le Myanmar soutient que la question de savoir qui est le «véritable
demandeur» dans chaque affaire est une question de fond, et non de forme ou de procédure. Il estime
que la méthode employée par la Cour pour déterminer l’existence d’un différend devrait être
appliquée aux fins d’établir l’identité du «véritable demandeur», lorsque celle-ci est en cause. A cet
égard, il considère que la Cour doit aller au-delà de la question limitée de savoir qui est désigné
comme demandeur dans la requête et déterminer objectivement l’identité du «véritable demandeur»,
sur la base des faits et circonstances pertinents examinés dans leur ensemble. Selon le Myanmar, la
question qui se pose en la présente espèce est de savoir si, en «désignant» un Etat pour introduire une
affaire pour son compte ou en le «chargeant» de le faire, une entité qui n’est pas un Etat peut
contourner les limites voulant que seuls des Etats ont qualité pour se présenter devant la Cour et que
celle-ci n’est habilitée à exercer sa compétence dans des affaires contentieuses qu’avec le
consentement des deux parties. Le Myanmar fait valoir qu’une tierce partie qui n’est pas un Etat et
n’est pas liée à l’Etat défendeur par une acceptation réciproque de la compétence ne saurait recourir
à un «Etat mandataire» pour passer outre les limites de la compétence de la Cour en chargeant celui-ci
d’invoquer pour son compte la clause compromissoire de la convention sur le génocide.


       36. S’agissant du point de fait, le Myanmar affirme que, si la Gambie est le demandeur nominal
en la présente instance, il ressort toutefois clairement du dossier qu’elle a agi en tant qu’«organe,
agent ou mandataire» de l’OCI, laquelle est le «véritable demandeur» en l’espèce. Selon le Myanmar,
l’OCI et la Gambie ont l’une et l’autre reconnu à maintes reprises que la seconde avait été «désignée»
par la première pour introduire pour le compte de celle-ci la présente instance devant la Cour  ou
qu’elle avait été «chargée» de le faire , et ce, en sa qualité de présidente d’un comité ministériel
ad hoc établi les 5 et 6 mai 2018 par le conseil des ministres des affaires étrangères de ladite
organisation avec pour mission de veiller à ce que les auteurs des violations des droits de l’homme
commises contre les Rohingya répondent de leurs actes (ci-après le «comité ad hoc»). A cet égard,
le Myanmar soutient que la proposition d’introduire la présente instance a été formulée par le comité
ad hoc en février 2019, entérinée par le conseil des ministres des affaires étrangères de l’OCI en mars
2019 et approuvée par la conférence islamique au sommet en mai 2019.

                                                 - 18 -

        37. Le Myanmar se réfère également à d’autres éléments qui, selon lui, démontrent que le
«véritable demandeur» en l’espèce est l’OCI. Il renvoie en particulier à un communiqué de presse
publié le 11 novembre 2019 par les conseils de la Gambie en la présente instance, dans lequel il était
indiqué que la Cour était saisie par cet Etat, «agissa[n]t au nom des 57 Etats membres» de l’OCI, et
que cette dernière «a[vait] désigné la Gambie, un de ses membres, pour introduire l’instance en son
nom». Le Myanmar fait en outre valoir que la Gambie tient l’OCI informée de l’état d’avancement
de l’affaire et que les frais de justice qu’elle encourt dans le cadre de la présente procédure sont
intégralement pris en charge par cette organisation, au moyen d’un fonds spécial alimenté par les
contributions de différents Etats membres et le Fonds de solidarité islamique. Selon le Myanmar, ces
contributions font l’objet d’une gestion conjointe par l’Etat assumant la présidence du comité ad hoc
et le secrétaire général de l’OCI.



                                                   *



       38. La Gambie considère que cette exception préliminaire du Myanmar doit être rejetée, car
elle est dépourvue de tout fondement, tant juridique que factuel. Du point de vue juridique, elle
soutient qu’il est satisfait aux critères pertinents régissant la compétence ratione personae de la Cour
au regard du Statut de celle-ci et de la convention sur le génocide. La Gambie est un Etat, comme
l’exige le paragraphe 1 de l’article 34 du Statut, et, en tant que Membre de l’Organisation des
Nations Unies, ipso facto partie au Statut, conformément au paragraphe 1 de l’article 35 de celui-ci.
La Gambie et le Myanmar sont tous deux parties à la convention sur le génocide, et il existe entre
eux un différend quant au respect par ce dernier de la convention, qui a été porté devant la Cour en
vertu de l’article IX de cet instrument. Selon la Gambie, la motivation d’un Etat pour engager une
procédure devant la Cour est dépourvue de pertinence aux fins des questions de compétence.


       39. En ce qui concerne les faits, la Gambie soutient qu’elle est, à tous égards, le «véritable
demandeur» en la présente affaire, ce qu’attestent les lettres accompagnant sa requête, qui montrent
clairement que l’instance a été introduite au seul nom de la République de Gambie. Elle affirme
qu’elle a exprimé ses préoccupations dans diverses enceintes internationales, se référant en
particulier à la déclaration faite par son président, M. Adama Barrow, devant l’Assemblée générale
des Nations Unies le 25 septembre 2018, qui indiquait que la Gambie avait pris l’initiative, en tant
que présidente du prochain sommet de l’OCI, «de plaider … pour la mise en place d’un mécanisme
de responsabilisation qui garantirait que les auteurs des terribles crimes commis contre les
musulmans rohingya [fussent] tenus de rendre des comptes». La Gambie se réfère également au
discours de sa vice-présidente, Mme Isatou Touray, prononcé dans cette même enceinte le
26 septembre 2019, qui annonçait l’intention de la Gambie de «jouer un rôle de chef de file dans le
cadre d’efforts concertés visant à porter la question des Rohingya devant la Cour internationale de
Justice».


       40. De plus, la Gambie affirme qu’elle a soulevé la question de manière bilatérale dans une
note verbale adressée à la mission permanente du Myanmar auprès de l’Organisation des
Nations Unies le 11 octobre 2019, dans laquelle elle indiquait clairement que, en tant qu’Etat partie
à la convention sur le génocide, elle avait un différend avec le Myanmar concernant les obligations
incombant à ce dernier au regard dudit instrument, et lui demandait de faire le nécessaire pour se
conformer à ces obligations.

                                                 - 19 -

       41. La Gambie reconnaît qu’elle a cherché et obtenu le soutien de l’OCI pour amener le
Myanmar à répondre des crimes internationaux qui auraient été commis contre les Rohingya, mais
fait valoir que ce soutien n’a aucune incidence sur la compétence de la Cour. Elle affirme qu’elle a
joué un rôle décisif dans la création du comité ad hoc de l’OCI, qui n’avait cependant pas pour
mandat d’engager des procédures internationales de règlement des différends au nom de
l’organisation, ni d’y participer. Elle affirme également que la décision d’engager l’instance devant
la Cour sur la base de la convention a été prise au plus haut niveau du Gouvernement gambien, lequel
n’a fait l’objet d’aucune pression, coercition ni incitation de la part de l’OCI. Le fait que cette
dernière ait soutenu cette initiative ne signifie pas qu’elle serait, d’une quelconque manière, devenue
le demandeur en remplacement de la Gambie. A cet égard, celle-ci souligne que ni le sommet
islamique, ni le conseil des ministres des affaires étrangères de l’OCI n’ont, au regard de la charte de
cette organisation, la compétence institutionnelle pour lui donner des consignes ou des instructions
dans sa procédure devant la Cour. La Gambie se réfère également au rapport du comité ad hoc du
25 septembre 2019, qui a reconnu sa prérogative de choisir un cabinet d’avocats chargé de conduire
l’affaire qu’elle a introduite devant la Cour.



                                                *     *



        42. La Cour établit sa compétence ratione personae sur la base des exigences énoncées dans
les dispositions pertinentes de son Statut et de la Charte des Nations Unies. Ainsi qu’elle l’a indiqué
dans l’affaire relative à la Licéité de l’emploi de la force (Serbie-et-Monténégro c. Belgique), «il lui
appartient d’examiner tout d’abord la question de savoir si le demandeur remplit les conditions
énoncées aux articles 34 et 35 du Statut et si, de ce fait, la Cour lui est ouverte» (exceptions
préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 299, par. 46). Aux termes du paragraphe 1 de
l’article 34 du Statut, «[s]euls les Etats ont qualité pour se présenter devant la Cour». Aux termes du
paragraphe 1 de l’article 35 du Statut, «[l]a Cour est ouverte aux Etats parties au présent Statut». Le
paragraphe 1 de l’article 93 de la Charte des Nations Unies dispose quant à lui que «[t]ous les
Membres des Nations Unies sont ipso facto parties au Statut de la Cour internationale de Justice».
La Gambie est Membre de l’Organisation des Nations Unies depuis le 21 septembre 1965 et,
ipso facto, partie au Statut de la Cour. Celle-ci considère par conséquent que la Gambie satisfait aux
exigences énoncées ci-dessus.


       43. Le Myanmar soutient cependant que, en portant ses réclamations devant la Cour, la Gambie
a en réalité agi en tant qu’«organe, agent ou mandataire» de l’OCI, qui serait le «véritable
demandeur» en la présente instance. Son argument principal est qu’une tierce partie, à savoir l’OCI,
qui n’est pas un Etat et qui ne saurait donc être liée à l’Etat défendeur par une acceptation réciproque
de la compétence, a utilisé la Gambie en tant que «mandataire» afin de contourner les limites de la
compétence ratione personae de la Cour en la chargeant d’invoquer pour son compte la clause
compromissoire de la convention sur le génocide (voir les paragraphes 36-37 ci-dessus).


       44. La Cour relève que la Gambie a introduit la présente instance en son nom propre, en tant
qu’Etat partie au Statut de la Cour et à la convention sur le génocide. Elle note également
l’affirmation de la Gambie selon laquelle un différend oppose celle-ci au Myanmar en ce qui
concerne ses propres droits en tant qu’Etat partie à la convention. La Cour observe que le fait qu’un
Etat puisse avoir accepté la proposition d’une organisation intergouvernementale dont il est membre
de porter une affaire devant elle, ou puisse avoir recherché et obtenu le soutien financier et politique
de cette organisation ou de ses membres aux fins d’introduire ladite instance, ne remet nullement en

                                                  - 20 -

question son statut de demandeur devant la Cour. De plus, la question de savoir ce qui peut avoir
motivé un Etat tel que la Gambie à introduire une instance est dépourvue de pertinence aux fins
d’établir la compétence de la Cour. Ainsi qu’elle l’a précisé en l’affaire des Actions armées
frontalières et transfrontalières (Nicaragua c. Honduras), «[l]a Cour se prononce en droit et n’a pas
à s’interroger sur les motivations d’ordre politique qui peuvent amener un Etat, à un moment donné
ou dans des circonstances déterminées, à choisir le règlement judiciaire» (compétence et recevabilité,
arrêt, C.I.J. Recueil 1988, p. 91, par. 52).


       45. En ce qui concerne l’argument du Myanmar selon lequel la méthode employée par la Cour
pour établir l’existence d’un différend devrait être appliquée aux fins de déterminer l’identité du
«véritable demandeur», lorsque celle-ci est en cause (voir le paragraphe 35 ci-dessus), la Cour est
d’avis qu’il s’agit là de deux questions juridiques distinctes. En l’espèce, elle ne voit aucune raison
de ne pas s’en tenir au fait que la Gambie a introduit l’instance contre le Myanmar en son nom propre.
En conséquence, la Cour estime que le demandeur en la présente affaire est la Gambie.


    46. Compte tenu de ce qui précède, la première exception préliminaire soulevée par le
Myanmar, dans la mesure où elle a trait à la compétence de la Cour, doit être rejetée.


                                            B. Recevabilité

       47. A titre subsidiaire, le Myanmar fait valoir que, même si la Cour devait juger qu’elle est
compétente, la requête de la Gambie serait, dans les circonstances de l’espèce, irrecevable. Selon lui,
une requête est irrecevable si l’instance introduite par le demandeur nommément désigné l’est en
réalité pour le compte d’un autre Etat ou d’une entité ne pouvant l’introduire en son nom propre. Le
Myanmar estime que cela peut être qualifié d’abus de procédure de la part de l’Etat demandeur
nominal, qui recherche un moyen de contourner les limites de la compétence de la Cour. Il soutient
également que, même en faisant abstraction des principes ayant trait à l’abus de procédure,
l’irrecevabilité de la requête de la Gambie résulte de considérations liées à l’opportunité judiciaire, à
l’intégrité de la Cour en tant qu’institution et au principe selon lequel la compétence de celle-ci repose
sur le consentement des parties.



                                                    *



       48. Selon la Gambie, l’argument du Myanmar relatif à la compétence de la Cour tel que
reformulé en exception d’irrecevabilité doit, lui aussi, être rejeté. La Gambie observe que le
Myanmar n’a cité aucune source faisant autorité à l’appui de son argument selon lequel la requête
devrait être jugée irrecevable si elle revenait à contourner une limitation de la compétence de la Cour,
estimant qu’une telle exception d’irrecevabilité ne correspond aucunement aux motifs dont celle-ci
a reconnu qu’ils pouvaient l’amener à refuser d’exercer sa compétence. La Gambie conteste
l’existence de quelque abus de procédure de sa part, arguant qu’elle n’a pas engagé la présente
instance dans une intention illégitime. Elle souligne au contraire que les efforts qu’elle a déployés
ont été favorablement accueillis par la communauté internationale, et rappelle que le Secrétaire
général et l’Assemblée générale des Nations Unies se sont félicités de l’ordonnance en indication de
mesures conservatoires rendue par la Cour.



                                                *       *

                                                  - 21 -

       49. La Cour a constaté ci-dessus que le demandeur en la présente instance était la Gambie,
Etat partie à son Statut et à la convention sur le génocide, qui confère à la Cour compétence à l’égard
des différends entre les parties contractantes relatifs à son interprétation, son application ou son
exécution. Ainsi qu’elle a déjà eu l’occasion de le préciser, seules des circonstances exceptionnelles
peuvent justifier qu’elle rejette pour abus de procédure une demande fondée sur une base de
compétence valable (Certains actifs iraniens (République islamique d’Iran c. Etats-Unis
d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 42-43, par. 113). La Cour
observe qu’il ne lui a été présenté aucun élément de preuve démontrant que le comportement de la
Gambie constitue un abus de procédure. Elle ne se trouve pas non plus, en l’espèce, en présence
d’autres motifs d’irrecevabilité qui lui imposeraient de décliner l’exercice de sa compétence. En
conséquence, la première exception préliminaire du Myanmar, dans la mesure où elle a trait à la
recevabilité de la requête de la Gambie, doit être rejetée.



                                                    *



    50. Au vu de ce qui précède, la Cour conclut que la première exception préliminaire du
Myanmar doit être rejetée.


                       III. EXISTENCE D’UN DIFFÉREND ENTRE LES PARTIES
                             (QUATRIÈME EXCEPTION PRÉLIMINAIRE)

       51. Par sa quatrième exception préliminaire, le Myanmar fait valoir que la Cour n’a pas
compétence ou, à titre subsidiaire, que la requête est irrecevable, au motif qu’il n’existait aucun
différend entre les Parties à la date du dépôt de la requête introductive d’instance.


        52. Le Myanmar énonce deux conditions auxquelles, selon lui, il doit être satisfait afin d’établir
l’existence d’un différend au sens de l’article IX de la convention sur le génocide. Premièrement, il
soutient que la réclamation du demandeur doit être formulée avec un minimum de précision de sorte
que le défendeur ait connaissance des faits dont il est allégué qu’ils constituent une violation du droit
international, ainsi que des dispositions ou règles de droit international qui auraient été violées. Il
doit s’agir d’une réclamation juridique et non pas simplement d’une déclaration politique.
Deuxièmement, le Myanmar fait valoir que l’existence d’un différend au moment du dépôt de la
requête exige la «connaissance mutuelle», par les parties, de leurs points de vue opposés. Selon lui,
il faut que le demandeur ait formulé une réclamation juridique dont le défendeur a eu connaissance
ou ne pouvait pas ne pas avoir connaissance, et que cette réclamation se soit heurtée à l’opposition
manifeste de ce dernier d’une manière dont le demandeur a eu connaissance ou ne pouvait pas ne pas
avoir connaissance. Le Myanmar indique toutefois que, dans certains cas, le silence du défendeur,
alors qu’un délai raisonnable s’est écoulé, peut renseigner le demandeur sur la position de celui-ci.


       53. Selon le Myanmar, l’examen des faits sur lesquels se fonde la Gambie ne permet pas
d’établir qu’il existait entre les Parties un différend relatif à la convention sur le génocide au moment
du dépôt de la requête le 11 novembre 2019. Le Myanmar considère en particulier que ni les
résolutions antérieurement adoptées par l’OCI ni le communiqué final de la quatorzième conférence
islamique au sommet publié le 31 mai 2019 ne sauraient attester l’existence d’un différend entre les
Parties relatif à la convention, étant donné que ces documents n’émanaient pas des organes officiels
de la Gambie et n’étaient pas adressés au Myanmar, et que celui-ci ne pouvait donc avoir
connaissance, sur cette base, de quelque réclamation précise formulée contre lui mettant en cause sa
responsabilité en tant qu’Etat à raison d’une violation de cet instrument. Le Myanmar fait valoir que

                                                - 22 -

ces documents ont trait à la responsabilité pénale individuelle et non à la responsabilité de l’Etat à
raison d’actes de génocide, et sont formulés comme des déclarations politiques et non comme des
réclamations juridiques revêtant un degré de précision suffisant pour révéler l’existence d’un
différend au sens de l’article IX de la convention.


       54. En ce qui concerne les rapports de la mission internationale indépendante d’établissement
des faits des Nations Unies sur le Myanmar (ci-après la «mission d’établissement des faits» ou la
«mission») publiés en 2018 et 2019, ce dernier considère qu’ils ne peuvent pas non plus constituer
des éléments de preuve d’un différend entre les Parties relatif à la convention sur le génocide, étant
donné qu’ils expriment les vues personnelles des trois membres de la mission telles que présentées
au Conseil des droits de l’homme et non le point de vue juridique de la Gambie sur la responsabilité
du Myanmar au regard de cet instrument. Le Myanmar souligne en outre que le rapport de la mission
d’établissement des faits de 2018 n’indiquait pas que sa responsabilité en tant qu’Etat au regard du
droit international était engagée à raison d’actes de génocide, tandis que le rapport de 2019 et ses
«constatations détaillées» (voir le paragraphe 66 ci-dessous) étaient trop généraux pour satisfaire à
la condition qu’une réclamation juridique ait été formulée par la Gambie.


       55. Le Myanmar conteste également la pertinence des déclarations faites par les Parties
elles-mêmes avant le dépôt de la requête. Selon lui, rien dans la déclaration prononcée le
25 septembre 2018 devant l’Assemblée générale des Nations Unies par le président de la Gambie ne
laissait entendre que l’OCI ou la Gambie envisageaient de porter des accusations contre le Myanmar
pour violation des obligations mises à sa charge par la convention sur le génocide. De plus, le
Myanmar souligne que la déclaration faite le 26 septembre 2019 devant l’Assemblée générale des
Nations Unies par la vice-présidente de la Gambie ne lui était pas directement adressée, ne faisait
nulle mention d’un génocide ou de la convention sur le génocide, et n’était pas suffisamment précise.
Pour les mêmes raisons, il estime que la déclaration faite le 29 septembre 2019 devant l’Assemblée
générale des Nations Unies par le ministre auprès du bureau du conseiller d’Etat de l’Union du
Myanmar ne peut être considérée comme établissant une opposition manifeste de vues entre les deux
Parties sur une question juridique liée au génocide, et encore moins à la convention sur le génocide.


       56. Le défendeur fait en outre valoir que, au vu de l’ensemble des circonstances de l’espèce,
la note verbale que la Gambie lui a adressée le 11 octobre 2019 ne saurait être interprétée comme
ayant formulé contre lui une réclamation juridique. Il soutient que, de par son libellé, ce document
s’apparente à une déclaration politique, et non à une réclamation juridique fondée sur des faits et des
moyens juridiques spécifiques. Selon lui, la note verbale n’exposait pas les vues de la Gambie avec
un degré de précision suffisant pour permettre de conclure que le Myanmar «ne pouvait pas ne pas
avoir connaissance» qu’une réclamation juridique était formulée contre lui sur la base de faits et
d’éléments de preuve particuliers en vertu de la convention, et n’énonçait aucune réclamation
juridique sur laquelle il aurait réellement pu prendre position. Dans ces conditions, l’existence d’un
différend entre les Parties ne saurait être déduite de l’absence de réaction du Myanmar. Enfin, le
Myanmar affirme que, même si une réponse s’imposait, il avait droit à un délai raisonnable pour
réagir en connaissance de cause à ladite note verbale, et que le délai d’un mois dont il a disposé
n’était pas suffisant pour permettre de déduire qu’il s’opposait manifestement aux demandes
générales et peu précises qui y étaient formulées.



                                                  *

                                                 - 23 -

       57. La Gambie prie la Cour de rejeter la quatrième exception préliminaire du Myanmar au
motif qu’elle est dépourvue de fondement en droit et en fait. En ce qui concerne le critère juridique
applicable, elle soutient que la tentative du Myanmar de fixer un seuil plus élevé que celui qui est
requis pour établir l’existence d’un différend n’est pas étayée par la jurisprudence de la Cour et,
partant, devrait être rejetée. Selon elle, le fait que le défendeur avait connaissance du point de vue
opposé du demandeur suffit à établir un différend ; il n’est pas nécessaire de démontrer que le second
avait connaissance de ce que le premier s’opposait spécifiquement à ses réclamations. La Gambie
estime que le critère que préconise le Myanmar créerait un droit de veto à sens unique, par l’effet
duquel l’absence de réaction du défendeur à une réclamation juridique formulée contre lui pourrait
faire obstacle à la constatation de l’existence d’un différend. Elle considère en outre que les critères
de spécificité très exigeants avancés par le Myanmar, s’agissant de la formulation d’une réclamation,
feraient peser sur le demandeur une charge nouvelle et importante et restreindraient grandement
l’accès à la Cour en obligeant les Etats à développer intégralement leurs arguments juridiques et
factuels avant de la saisir. En tout état de cause, la Gambie est d’avis que, même à l’aune des critères
proposés par le Myanmar, l’existence d’un différend entre les Parties avant le dépôt de la requête
serait établie sur la base des éléments de preuve pertinents.


       58. Du point de vue factuel, la Gambie soutient qu’il ressort clairement des éléments de preuve
que, avant le dépôt de la requête, il existait entre les Parties un différend non réglé ayant trait au
respect par le Myanmar des obligations que lui impose la convention sur le génocide. Selon elle, le
défendeur avait connaissance du fait que les Parties avaient des points de vue opposés quant à
l’exécution de ses obligations au regard de la convention sur le génocide et que son refus de
reconnaître ses actes de génocide contre le groupe des Rohingya se heurtait à l’opposition manifeste
de la Gambie.


       59. La Gambie estime que ses vues concernant la responsabilité qu’elle imputait au Myanmar
à raison des actes de génocide commis contre les Rohingya étaient connues de ce dernier dès le 6 mai
2018, date à laquelle elle s’est employée, lors d’une réunion ministérielle de l’OCI, à faire adopter
la déclaration de Dhaka, dans laquelle les Etats membres de l’organisation ont exprimé leur profonde
préoccupation face aux «actes brutaux systématiquement perpétrés par les forces de sécurité contre
la communauté musulmane rohingya au Myanmar, qui [avaient] pris les proportions d’un véritable
nettoyage ethnique, ce qui représent[ait] une violation grave et flagrante du droit international». Le
fait que le défendeur ait eu connaissance de cette déclaration est attesté par la communication publiée
par son ministère des affaires étrangères trois jours plus tard, dans laquelle le Myanmar a
catégoriquement contesté la présentation qui avait été faite des événements survenus dans l’Etat
rakhine et nié être responsable de quelque manquement à des obligations internationales applicables.
La Gambie invoque également le rejet par un porte-parole du Gouvernement du Myanmar de
différentes résolutions adoptées par les Etats membres de l’OCI, qui démontre que le défendeur avait
connaissance des vues de ces derniers, et notamment de celles de la Gambie en sa qualité de
présidente du comité ad hoc chargé de ces questions.


        60. La Gambie invoque en outre les déclarations faites par des représentants des deux Parties
devant l’Assemblée générale des Nations Unies en tant qu’éléments de preuve supplémentaires de
l’existence d’un différend. Elle relève que, dans le rapport de la mission d’établissement des faits en
date du 12 septembre 2018, il est indiqué que les crimes commis dans l’Etat rakhine étaient de nature,
de gravité et d’ampleur semblables à celles de crimes qui avaient permis d’établir l’intention
génocidaire dans d’autres contextes. Le 25 septembre 2018, le président de la Gambie, M. Adama
Barrow, a déclaré devant l’Assemblée générale des Nations Unies que son gouvernement avait pris
l’initiative «de plaider … pour la mise en place d’un mécanisme de responsabilisation qui

                                                  - 24 -

garantirait que les auteurs des terribles crimes commis contre les musulmans rohyingas soient tenus
de rendre des comptes». Trois jours plus tard, M. Kyaw Tint Swe, ministre auprès du bureau du
conseiller d’Etat de l’Union du Myanmar, a prononcé un discours devant cette même instance dans
lequel il rejetait les conclusions de la mission au motif qu’«elles s’appu[yaient] sur des [récits] et non
sur des preuves tangibles». Selon la Gambie, ces déclarations faites devant l’Assemblée générale des
Nations Unies en 2018 indiquent que les Parties avaient des points de vue nettement opposés quant
à la question de savoir si des crimes internationaux avaient été commis contre les Rohingya et à la
nécessité de mesures internationales en vue de contraindre leurs auteurs à en répondre.


       61. La Gambie se réfère également au rapport publié par la mission d’établissement des faits
en 2019, dans lequel celle-ci indiquait que «la responsabilité de l’Etat [du Myanmar était] engagée
au regard de l’interdiction d[u] crime[] de génocide» et se félicitait des efforts déployés par la Gambie
et l’OCI «pour encourager et engager une procédure contre le Myanmar devant la Cour internationale
de Justice au titre de la convention sur le génocide». A la suite de la publication de ce rapport, la
vice-présidente de la Gambie, Mme Isatou Touray, a annoncé devant l’Assemblée générale des
Nations Unies, le 26 septembre 2019, que son gouvernement avait l’intention de «jouer un rôle de
chef de file dans le cadre d’efforts concertés visant à porter la question des Rohingya devant la Cour
internationale de Justice». Deux jours plus tard, le ministre auprès du bureau du conseiller d’Etat de
l’Union du Myanmar, M. Kyaw Tint Swe, a rejeté le rapport de la mission d’établissement des faits
au motif qu’il était «biaisé[] et lacunaire[], basé[] non sur des faits mais sur des [récits]», et déclaré
que son gouvernement «rejet[ait] … le nouveau Mécanisme d’enquête indépendant pour le
Myanmar, qui a[vait] été créé pour amener [ce dernier] devant des juridictions telles que la Cour
pénale internationale [et] suscit[ait] une forte objection de [sa] part». Au vu de ces échanges, la
Gambie estime que le Myanmar ne pouvait pas ne pas avoir connaissance de ce qu’elle avait des
vues manifestement opposées aux siennes s’agissant de sa responsabilité juridique au regard de la
convention sur le génocide.


       62. Outre ces échanges dans des enceintes multilatérales, la Gambie invoque une note verbale
qu’elle a adressée au Myanmar le 11 octobre 2019. Dans ce document, elle se référait aux conclusions
auxquelles la mission d’établissement des faits était parvenue en 2019 «en ce qui concerne le
génocide qui continu[ait] d’être commis contre le peuple rohingya», rejetait la position du Myanmar
consistant à nier sa responsabilité et à refuser de s’acquitter des obligations lui incombant au regard
de la convention, et exhortait celui-ci à prendre toutes les mesures nécessaires pour respecter cet
instrument. Selon la Gambie, ladite note verbale établit que les Parties avaient des vues nettement
opposées quant au respect par le Myanmar de ses obligations au titre de la convention. Le demandeur
souligne que ce dernier n’a pas répondu à la note verbale dans le mois qui a suivi, «alors même que
la gravité de celle-ci et l’insistance avec laquelle la Gambie l’exhortait à mettre un terme à ses actes
de génocide appelaient clairement une réaction de sa part». La Gambie rejette également l’argument
du Myanmar selon lequel il avait droit à un délai approprié pour réagir à cette note en connaissance
de cause, soulignant qu’il avait déjà reçu les différents rapports de la mission d’établissement des
faits et avait assez précisément connaissance de leur teneur. Enfin, elle estime que le silence du
Myanmar ne saurait être interprété comme signifiant que celui-ci ignorait que ses vues concernant sa
responsabilité au regard de la convention se heurtaient à l’opposition manifeste de la Gambie,
relevant que, cinq jours après le dépôt de la requête, un porte-parole du Gouvernement du Myanmar
a publiquement admis que son gouvernement prévoyait, depuis plus d’un mois, que le Myanmar
pourrait faire l’objet de poursuites devant la Cour, élément factuel que le défendeur n’a jamais traité
au cours de la présente procédure.



                                                *      *

                                                 - 25 -

       63. L’existence d’un différend entre les parties est une condition pour que la Cour ait
compétence en vertu de l’article IX de la convention sur le génocide. Conformément à la
jurisprudence constante de la Cour, un différend est «un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intérêts» entre les parties (Concessions
Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Pour qu’un différend existe,
«[i]l faut démontrer que la réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre» (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). Les points de vue des deux parties quant à
l’exécution ou à la non-exécution de certaines obligations internationales doivent être nettement
opposés (Obligations relatives à des négociations concernant la cessation de la course aux armes
nucléaires et le désarmement nucléaire (Iles Marshall c. Inde), compétence et recevabilité, arrêt,
C.I.J. Recueil 2016 (I), p. 270, par. 34 ; Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 26, par. 50).


       64. La détermination par la Cour de l’existence d’un différend est une question de fond, et non
de forme ou de procédure (Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30). En principe, la date à laquelle doit être appréciée
l’existence d’un différend est celle du dépôt de la requête (Violations alléguées de droits souverains
et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52). Toutefois, le comportement des parties postérieur à la
requête peut être pertinent à divers égards et, en particulier, aux fins de confirmer l’existence d’un
différend (Obligations relatives à des négociations concernant la cessation de la course aux armes
nucléaires et le désarmement nucléaire (Iles Marshall c. Inde), compétence et recevabilité, arrêt,
C.I.J. Recueil 2016 (I), p. 272, par. 40). La Cour a également précisé que, aux fins de trancher ce
point, elle tient notamment compte de l’ensemble des déclarations ou documents échangés entre les
parties (Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
C.I.J. Recueil 2012 (II), p. 443-445, par. 50-55), ainsi que des échanges qui ont eu lieu dans des
enceintes multilatérales (Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 94-95, par. 51 et 53). Ce faisant, elle accorde une attention particulière
«aux auteurs des déclarations ou documents, aux personnes auxquelles ils étaient destinés ou qui en
ont effectivement eu connaissance et à leur contenu» (ibid., p. 100, par. 63).


       65. A cet égard, la Cour relève que quatre déclarations pertinentes faites par des représentants
des Parties devant l’Assemblée générale des Nations Unies en septembre 2018 et septembre 2019
ont été versées au dossier de la présente espèce. Ces déclarations ont été prononcées durant les débats
généraux de l’Assemblée de 2018 et 2019, qui se sont déroulés dans les semaines suivant la
publication de deux rapports par la mission d’établissement des faits sur le Myanmar établie par le
Conseil des droits de l’homme des Nations Unies, les 12 septembre 2018 et 8 août 2019,
respectivement. La note verbale que la Gambie a adressée à la mission permanente du Myanmar
auprès de l’Organisation des Nations Unies le 11 octobre 2019 est également pertinente aux fins de
l’établissement de l’existence d’un différend.


        66. Dans son premier rapport, en date du 12 septembre 2018, la mission d’établissement des
faits a indiqué que «[l]es infractions commises dans l’Etat rakhine, et la manière dont elles l’[avaient]
été, [étaient] de nature, de gravité et d’ampleur semblables à celles [de crimes] qui [avaient] permis
d’établir l’intention génocidaire dans d’autres contextes» (Nations Unies, rapport de la mission
internationale indépendante d’établissement des faits sur le Myanmar, doc. A/HRC/39/64,

                                                 - 26 -

12 septembre 2018, par. 85). Sur cette base, elle a conclu qu’il existait des informations suffisantes
«pour justifier que des hauts responsables de la chaîne de commandement de la Tatmadaw fassent
l’objet d’enquêtes et de poursuites, de façon qu’un tribunal compétent puisse déterminer leur
responsabilité dans le génocide, au regard de la situation dans l’Etat rakhine», et appelé la
communauté internationale, par l’intermédiaire de l’Organisation des Nations Unies, à mettre en
œuvre tous les moyens pacifiques «pour aider le Myanmar à s’acquitter de son devoir de protéger sa
population contre le génocide» (ibid., par. 87 et 104). La mission d’établissement des faits a réitéré
ces déclarations dans la version détaillée de ce même rapport, publiée le 17 septembre 2018, dans
laquelle elle a relevé que «les autorités du Myanmar [avaient] démontré qu’elles n[’étaient] ni
capables ni désireuses d’engager efficacement» le processus «d’enquêtes et de poursuites relatives
aux crimes de droit international» et que, partant, «c’[était] la communauté internationale qui d[evait]
donner l’élan à l’application du principe de responsabilité» (United Nations, Report of the
detailed findings of the Independent International Fact-Finding Mission on Myanmar,
UN doc. A/HRC/39/CRP.2, 17 septembre 2018, par. 1648). Un exemplaire de ce rapport a été
communiqué au Gouvernement du Myanmar avant sa publication (ibid., par. 3).


       67. Le 25 septembre 2018, dans son allocution devant l’Assemblée générale, le président de
la Gambie, M. Adama Barrow, a déclaré que, en tant que présidente du prochain sommet de l’OCI,
la Gambie «a[vait] pris l’initiative de plaider, par l’intermédiaire d’une résolution, pour la mise en
place d’un mécanisme de responsabilisation qui garantirait que les auteurs des terribles crimes
commis contre les musulmans rohingyas soient tenus de rendre des comptes» (Nations Unies,
Documents officiels de l’Assemblée générale, doc. A/73/PV.7, 25 septembre 2018, p. 32). Dans un
discours prononcé trois jours plus tard, au cours de la même session de l’Assemblée générale, le
ministre auprès du bureau du conseiller d’Etat de l’Union du Myanmar, M. Kyaw Tint Swe, a
exprimé de vives préoccupations concernant le rapport de la mission d’établissement des faits, dont
il a rejeté les conclusions comme «s’appu[yant] sur des [récits] et non sur des preuves tangibles»
(Nations Unies, Documents officiels de l’Assemblée générale, doc. A/73/PV.13, 28 septembre 2018,
p. 50).


       68. Dans son second rapport, publié le 8 août 2019, la mission d’établissement des faits a jugé
qu’elle avait des motifs raisonnables de conclure, notamment, que «la responsabilité de l’Etat [du
Myanmar était] engagée au regard de l’interdiction d[u] crime[] de génocide», et s’est

      «félicit[ée] des efforts déployés par certains Etats, en particulier le Bangladesh et la
      Gambie, et par l’Organisation de la coopération islamique pour encourager et engager
      une procédure contre le Myanmar devant la Cour internationale de Justice au titre de la
      Convention pour la prévention et la répression du crime de génocide» (Nations Unies,
      rapport de la mission internationale indépendante d’établissement des faits sur le
      Myanmar, doc. A/HRC/42/50, 8 août 2019, par. 18-19 et 107).

La mission a réitéré ses déclarations dans la version détaillée de ce même rapport publiée le
16 septembre 2019, ajoutant que «le Myanmar ne s’acquitt[ait] pas de son obligation de prévenir le
génocide, d’enquêter sur les actes de génocide et de prendre des mesures législatives effectives pour
ériger le génocide en infraction et le punir» (United Nations, Report of the Independent International
Fact-Finding Mission on Myanmar, UN doc. A/HRC/42/CRP.5, 16 septembre 2019, par. 40, 58, 213
et 220). Un exemplaire de ce rapport a également été fourni au Myanmar (ibid., par. 29).


      69. A la suite de la publication du second rapport et des «constatations détaillées» de la mission
d’établissement des faits, la vice-présidente de la Gambie, Mme Isatou Touray, dans une allocution
prononcée le 26 septembre 2019 devant l’Assemblée générale, a déclaré que, «[e]n tant que

                                                 - 27 -

communauté mondiale dotée d’une conscience, nous ne pouv[i]ons pas continuer à fermer les yeux
sur le sort des Rohingya», précisant que son gouvernement avait l’intention de «jouer un rôle de chef
de file dans le cadre d’efforts concertés visant à porter la question des Rohingya devant la Cour
internationale de Justice au nom de l’Organisation de la coopération islamique» (Nations Unies,
Documents officiels de l’Assemblée générale, doc. A/74/PV.8, 26 septembre 2019, p. 34).
Deux jours après ce discours de la Gambie, le ministre auprès du bureau du conseiller d’Etat de
l’Union du Myanmar, M. Kyaw Tint Swe, a déclaré devant l’Assemblée générale que les rapports de
la mission d’établissement des faits, «sans exception, [étaient] biaisés et lacunaires» et que «[l]es
derniers rapports en date [étaient] encore pires» (Nations Unies, Documents officiels de
l’Assemblée générale, doc. A/74/PV.12, 28 septembre 2019, p. 26-27). Le défendeur a également
«rejet[é] … le nouveau Mécanisme d’enquête indépendant pour le Myanmar, qui a[vait] été créé pour
amener [ce dernier] devant des juridictions telles que la Cour pénale internationale [et] suscit[ait]
une forte objection de [la] part [du Gouvernement du Myanmar]» (ibid., p. 27).


       70. Le Myanmar conteste l’existence d’un différend entre les Parties pour deux raisons. En
premier lieu, il affirme que les déclarations faites devant l’Assemblée générale et la note verbale que
lui a adressée la Gambie le 11 octobre 2019 n’étaient pas suffisamment précises, au sens où la
Gambie n’a pas précisément articulé ses réclamations juridiques. En second lieu, le Myanmar
soutient que l’exigence de la «connaissance mutuelle» n’est pas satisfaite parce qu’il n’a jamais rejeté
aucune réclamation particulière de la Gambie. La Cour examinera à présent ces deux raisons
invoquées par le Myanmar pour contester l’existence d’un différend entre les Parties.


       71. En ce qui concerne l’argument selon lequel l’existence d’un différend exige ce que le
Myanmar appelle la «connaissance mutuelle» par les parties de leurs positions respectives
manifestement opposées (voir le paragraphe 52 ci-dessus), il n’est pas nécessaire, pour conclure que
les parties ont des points de vue nettement opposés concernant l’exécution d’obligations juridiques,
que le défendeur se soit expressément opposé aux réclamations du demandeur. Si tel était le cas, cela
permettrait au défendeur de faire obstacle à la constatation de l’existence d’un différend en restant
silencieux face aux réclamations juridiques du demandeur. Une telle conséquence serait inacceptable.
C’est la raison pour laquelle la Cour considère que, dans le cas où le défendeur s’est abstenu de
répondre aux réclamations du demandeur, il est possible d’inférer de ce silence, dans certaines
circonstances, qu’il rejette celles-ci et que, par suite, un différend existe à la date de la requête. En
conséquence, la Cour estime que l’exigence d’une «connaissance mutuelle» fondée sur deux
positions explicitement opposées, telle que mise en avant par le Myanmar, est dépourvue de
fondement juridique.


      72. S’agissant de l’argument du Myanmar selon lequel les déclarations faites par la Gambie
devant l’Assemblée générale des Nations Unies n’étaient pas suffisamment précises, la Cour relève
que ces déclarations ne faisaient pas expressément mention de la convention sur le génocide. Elle
n’estime cependant pas qu’une référence particulière à un traité ou à ses dispositions soit requise à
cet égard. Ainsi qu’elle l’a déjà précisé,

      «[s]’il n’est pas nécessaire qu’un Etat mentionne expressément, dans ses échanges avec
      l’autre Etat, un traité particulier pour être ensuite admis à invoquer ledit traité devant la
      Cour … , il doit néanmoins s’être référé assez clairement à l’objet du traité pour que
      l’Etat contre lequel il formule un grief puisse savoir qu’un différend existe ou peut
      exister à cet égard» (Application de la convention internationale sur l’élimination de
      toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
      exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30).

                                                - 28 -

Sur ce point, la Cour relève que les déclarations de la Gambie de septembre 2018 et septembre 2019
ont été formulées peu de temps après la publication des rapports de la mission d’établissement des
faits. Celui de 2018 contenait des allégations spécifiques quant à la perpétration dans l’Etat rakhine
de crimes de nature, de gravité et d’ampleur semblables à celles de crimes qui avaient permis d’établir
l’intention génocidaire dans d’autres contextes, tandis que celui de 2019 faisait expressément
mention de la responsabilité du Myanmar au regard de la convention sur le génocide. Dans ses
déclarations, la Gambie se référait indubitablement aux conclusions énoncées dans ces documents,
qui étaient les principaux rapports de l’Organisation des Nations Unies consacrés à la situation de la
population rohingya au Myanmar et avaient été mentionnés dans divers rapports soumis à
l’Assemblée générale. Dans le second rapport de la mission d’établissement des faits, la Gambie était
en particulier citée comme l’un des Etats déployant des efforts en vue d’engager une procédure contre
le Myanmar devant la Cour sur le fondement de la convention. Ce dernier ne pouvait pas ne pas en
avoir connaissance. De même, le fait que le Myanmar ait rejeté les conclusions desdits rapports
démontre que les allégations selon lesquelles un génocide était commis par ses forces de sécurité
contre les communautés rohingya au Myanmar ainsi que la mise en cause de sa responsabilité au
regard de la convention à raison d’actes de génocide se heurtaient à son opposition manifeste.
De telles allégations étaient contenues dans les deux rapports et ont été publiquement reprises par la
Gambie.


       73. La Cour considère que les déclarations faites par les Parties devant l’Assemblée générale
des Nations Unies en 2018 et 2019 indiquent que celles-ci avaient des points de vue opposés sur la
question de savoir si le traitement du groupe des Rohingya était conforme aux obligations du
Myanmar au regard de la convention sur le génocide. Celui-ci ne pouvait pas ne pas avoir
connaissance de ce que la Gambie avait indiqué, à la suite de la publication du rapport de la mission
d’établissement des faits de 2018, qu’elle plaiderait pour la mise en place d’un mécanisme de
responsabilisation concernant les crimes qui auraient été commis contre les Rohingya. Plus important
encore, l’annonce faite par la vice-présidente de la Gambie devant l’Assemblée générale pendant le
débat général, en septembre 2019, selon laquelle son gouvernement entendait mener des efforts
concertés visant à porter la question des Rohingya devant la Cour, n’a pas pu échapper au Myanmar.
La Gambie, et la Gambie seule, a exprimé une telle intention devant l’Assemblée générale en 2019.
Par les déclarations qu’il a faites en 2018 et 2019 devant l’Assemblée générale, le ministre auprès du
bureau du conseiller d’Etat de l’Union du Myanmar a présenté des vues de son gouvernement
opposées à celles de la Gambie et indiquant clairement un rejet des rapports et conclusions de la
mission d’établissement des faits.


       74. De surcroît, la note verbale adressée par la Gambie à la mission permanente du Myanmar
auprès de l’Organisation des Nations Unies le 11 octobre 2019 mettait clairement l’accent sur la
divergence de vues manifeste entre les Parties, en exprimant spécifiquement et en des termes
juridiques la position de la Gambie concernant les violations alléguées, par le Myanmar, de ses
obligations au regard de la convention sur le génocide. Dans cette note, la Gambie se référait aux
conclusions de la mission d’établissement des faits, et notamment à celles concernant «le génocide
qui continu[ait] d’être commis contre le peuple rohingya de la République de l’Union du Myanmar
en violation des obligations qu’impose à celle-ci la convention sur la prévention et la répression du
crime de génocide», dont elle considérait qu’elles étaient «solidement étayées et hautement
crédibles». De plus, la Gambie «contest[ait] formellement la position du Myanmar consistant à nier
sa responsabilité à l’égard du génocide en cours contre sa population rohingya et à refuser de
s’acquitter des obligations lui incombant au regard de la convention», et exhortait le défendeur à
s’acquitter de ces obligations.

                                                  - 29 -

        75. La Cour relève en outre que le Myanmar n’a jamais répondu à cette note verbale. Ainsi
qu’elle l’a déjà précisé, «le fait que la réclamation de l’une des parties se heurte à l’opposition
manifeste de l’autre ne doi[t] pas nécessairement être énoncé[] expressis verbis … il est
possible … d’établir par inférence quelle est en réalité la position ou l’attitude d’une partie»
(Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89). En particulier, «l’existence d’un différend
peut être déduite de l’absence de réaction d’un Etat à une accusation dans des circonstances où une
telle réaction s’imposait» (Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30). La question de savoir si une telle déduction peut être faite
dépend des circonstances particulières de chaque affaire.


       76. La Cour rappelle que le Myanmar était informé, par les rapports de la mission
d’établissement des faits de 2018 et de 2019, des allégations formulées contre lui au sujet de
violations de la convention sur le génocide. Ainsi que cela ressort des déclarations faites par les
représentants des deux Etats devant l’Assemblée générale des Nations Unies, il avait également une
indication de ce que ses vues sur ce point se heurtaient à l’opposition de la Gambie. Ce n’est donc
pas dans la note verbale que lesdites allégations ont été portées pour la première fois à la connaissance
du Myanmar. Compte tenu de la nature et de la gravité des griefs qui y étaient formulés, et étant
donné que ce dernier en connaissait déjà l’existence, la Cour est d’avis que son rejet des allégations
formulées par la Gambie peut être aussi déduit du fait qu’il n’a pas répondu à la note verbale dans la
période d’un mois qui a précédé le dépôt de la requête.


       77. Au vu de ce qui précède, la Cour conclut qu’il existait entre les Parties, au moment du
dépôt de la requête par la Gambie le 11 novembre 2019, un différend relatif à l’interprétation,
l’application et l’exécution de la convention sur le génocide. La quatrième exception préliminaire du
Myanmar doit par conséquent être rejetée.


      IV. RÉSERVE FORMULÉE PAR LE MYANMAR À L’ARTICLE VIII DE LA CONVENTION
                SUR LE GÉNOCIDE (TROISIÈME EXCEPTION PRÉLIMINAIRE)

        78. Par sa troisième exception préliminaire, le Myanmar soutient que la Cour n’a pas
compétence, ou que la requête de la Gambie est irrecevable, au motif que celle-ci ne peut valablement
saisir la Cour au titre de la convention sur le génocide. Tel est, selon lui, l’effet de la réserve qu’il a
formulée à l’article VIII de cet instrument.


       79. Le Myanmar fait valoir que la saisine de la Cour est régie par l’article VIII de la convention
sur le génocide, qui est ainsi libellé :

            «Toute Partie contractante peut saisir les organes compétents de l’Organisation
      des Nations Unies afin que ceux-ci prennent, conformément à la Charte des
      Nations Unies, les mesures qu’ils jugent appropriées pour la prévention et la répression
      des actes de génocide ou de l’un quelconque des autres actes énumérés à l’article III.»

Ainsi qu’il est rappelé ci-dessus, le Myanmar, à l’époque l’Union birmane, a déposé son instrument
de ratification de la convention le 14 mars 1956 (voir le paragraphe 31). Cet instrument contenait la
réserve suivante : «En ce qui concerne l’article VIII, l’Union birmane formule la réserve suivante :
les dispositions dudit article ne seront pas applicables à l’Union» (Nations Unies, Recueil des traités,
vol. 230, p. 435).

                                                  - 30 -

       80. Le Myanmar soutient que la mention, à l’article VIII, des «organes compétents de
l’Organisation des Nations Unies» inclut la Cour. Il affirme que cette interprétation est étayée par le
libellé même dudit article, qui ne limite nullement le champ d’application de ce dernier à des organes
particuliers de l’ONU. Le Myanmar avance également que les termes employés dans les versions
française et espagnole  qui font également foi  de l’article VIII pour décrire la faculté conférée
à une partie contractante (soit, respectivement, «saisir» et «recurrir») sont généralement utilisés dans
le contexte de l’introduction d’instances devant la Cour, ce qui confirme que celle-ci figure bien
parmi les organes visés dans ladite disposition.


        81. Le Myanmar allègue que l’article VIII serait vidé de son sens s’il ne s’appliquait qu’aux
organes politiques de l’ONU, car la Charte des Nations Unies permet déjà aux Etats Membres de
demander à l’Assemblée générale ou au Conseil de sécurité de prendre des mesures appropriées en
cas de génocide. Selon lui, dès lors que la Charte régit la saisine des organes politiques de l’ONU,
l’article VIII a nécessairement un objet différent. Le Myanmar en déduit que cette disposition a
vocation à régir la saisine de la Cour, l’article IX ne portant quant à lui que sur la compétence de
celle-ci.


       82. Le Myanmar considère que, étant donné que l’article VIII régit la saisine de la Cour, la
réserve qu’il y a formulée exclut que cette dernière ait pu être valablement saisie par la Gambie en
la présente espèce. S’il n’a pas émis de réserve à l’article IX, il avance cependant que celle qu’il a
formulée à l’article VIII doit être interprétée comme empêchant les «Etats non lésés» de saisir la
Cour d’un différend relatif à la convention. Soulignant qu’il importe de respecter l’intention des Etats
lorsqu’ils émettent des réserves, le Myanmar soutient que toute autre interprétation de sa réserve
priverait cette dernière d’effet juridique.



                                                    *



     83. Selon la Gambie, la réserve formulée par le Myanmar à l’article VIII de la convention est
dépourvue de pertinence parce que cette disposition ne régit pas la saisine de la Cour.


       84. La Gambie fait valoir que, d’après le sens ordinaire de l’article VIII, la Cour ne saurait être
l’un des organes «compétents» de l’ONU, puisqu’elle ne peut prendre des «mesures» en vertu de la
Charte des Nations Unies sur la base de ce qu’elle juge «approprié». Elle soutient également que le
verbe «call upon» figurant dans le texte anglais de la convention  version qui fait également foi 
n’est pas couramment employé s’agissant de procédures judiciaires, mais l’est en revanche dans le
contexte de demandes tendant à ce que soit exercé un pouvoir discrétionnaire. La Gambie conteste
en outre la pertinence de l’argument tenant aux verbes retenus dans les versions française et
espagnole de l’article VIII («saisir» et «recurrir», respectivement) qui, bien que parfois utilisés dans
des contextes juridiques, le sont également, selon elle, dans le cadre de demandes d’intervention
adressées à des organes politiques.


      85. La Gambie propose trois arguments en réponse à l’affirmation du Myanmar suivant
laquelle l’article VIII n’aurait pas de sens s’il n’englobait pas la saisine de la Cour. Elle avance,
premièrement, qu’il ressort de cette disposition que le paragraphe 7 de l’article 2 de la Charte ne fait
pas obstacle à la saisine des organes politiques de l’ONU en cas de génocide. Deuxièmement, la

                                                 - 31 -

Gambie fait valoir que l’article VIII autorise les parties contractantes qui ne sont pas Membres de
l’ONU à saisir les organes politiques de l’Organisation afin que ceux-ci prennent des mesures, y
compris contre des Etats qui ne sont pas parties contractantes. Troisièmement, la Gambie soutient
que, contrairement à l’article IX, l’article VIII autorise les parties contractantes à saisir les organes
compétents afin que ceux-ci prennent des mesures sans même qu’un différend ne se soit cristallisé
au regard du droit international, ou contre des acteurs non étatiques.



                                                *      *



      86. Par sa troisième exception préliminaire, le Myanmar soulève la question de la saisine de
la Cour. Celle-ci a déjà précisé ce qui suit :

      «comme acte introductif d’instance, la saisine est un acte de procédure autonome par
      rapport à la base de compétence invoquée ; et, à ce titre, elle est régie par le Statut et le
      Règlement de la Cour. La Cour ne saurait cependant connaître d’une affaire tant que la
      base de compétence considérée n’a pas trouvé son complément nécessaire dans un acte
      de saisine : de ce point de vue, la question de savoir si la Cour a été valablement saisie
      apparaît comme une question de compétence.» (Délimitation maritime et questions
      territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), compétence et recevabilité,
      arrêt, C.I.J. Recueil 1995, p. 23, par. 43.)


       87. Afin de déterminer si l’article VIII régit sa saisine, la Cour aura recours aux règles
coutumières de droit international relatives à l’interprétation des traités, telles que reflétées aux
articles 31 à 33 de la convention de Vienne sur le droit des traités du 23 mai 1969 (ci-après la
«convention de Vienne») (voir Application de la convention internationale pour la répression du
financement du terrorisme et de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2019 (II), p. 598, par. 106 ; Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 109-110, par. 160).


       88. La Cour observe que, suivant son sens ordinaire, l’expression «organes compétents de
l’Organisation des Nations Unies», considérée isolément, pourrait sembler l’englober, en sa qualité
d’organe judiciaire principal de l’Organisation. L’article VIII lu dans son ensemble appelle toutefois
une interprétation différente. Ladite disposition prévoit en particulier que les organes compétents de
l’Organisation des Nations Unies peuvent «pren[dre] … les mesures qu’ils jugent appropriées», ce
qui donne à penser que ces organes disposent d’un pouvoir discrétionnaire pour déterminer les
mesures à prendre en vue de «la prévention et [de] la répression des actes de génocide ou de l’un
quelconque des autres actes énumérés à l’article III». La fonction desdits organes au regard de cette
disposition est donc différente de celle de la Cour, «dont la mission est de régler conformément au
droit international les différends qui lui sont soumis», tel qu’énoncé au paragraphe 1 de l’article 38
de son Statut, et de donner des avis consultatifs sur toute question juridique, ainsi que le prévoit le
paragraphe 1 de l’article 65. En ce sens, l’article VIII peut être considéré comme ayant trait à la
prévention et à la répression du génocide «au niveau politique et non plus sous l’angle de la
responsabilité juridique» (Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 109,
par. 159).

                                                  - 32 -

       89. De plus, conformément au droit international coutumier, tel que reflété à l’article 31 de la
convention de Vienne, les termes de l’article VIII doivent être interprétés dans leur contexte et, en
particulier, à la lumière des autres dispositions de la convention sur le génocide. A cet égard, la Cour
accorde une attention particulière à l’article IX, qui constitue le fondement de sa compétence au titre
de cet instrument. La Cour estime que les articles VIII et IX de la convention sur le génocide ont des
champs d’application distincts. L’article IX énonce les conditions requises pour recourir à l’organe
judiciaire principal de l’Organisation des Nations Unies en cas de différend entre des parties
contractantes, tandis que l’article VIII permet à toute partie contractante de faire appel à d’autres
organes compétents de l’Organisation, même en l’absence de différend avec une autre partie
contractante.


      90. Il ressort donc du sens ordinaire des termes de l’article VIII considérés dans leur contexte
que cette disposition ne régit pas la saisine de la Cour. A la lumière de cette conclusion, la Cour
estime qu’il n’est pas nécessaire de faire appel à des moyens supplémentaires d’interprétation, tels
que les travaux préparatoires de la convention sur le génocide.


       91. Etant donné que l’article VIII ne se rapporte pas à la saisine de la Cour, la réserve formulée
par le Myanmar à cette disposition n’est pas pertinente aux fins de déterminer si la Cour est
régulièrement saisie de l’affaire qui lui a été soumise. Point n’est donc besoin que la Cour examine
la teneur de cette réserve.


    92. La Cour conclut en conséquence que la troisième exception préliminaire soulevée par le
Myanmar doit être rejetée.


          V. QUALITÉ DE LA GAMBIE POUR PORTER LE DIFFÉREND DEVANT LA COUR
                          (DEUXIÈME EXCEPTION PRÉLIMINAIRE)

        93. Par sa deuxième exception préliminaire, le Myanmar soutient que la requête de la Gambie
est irrecevable au motif que cette dernière n’a pas qualité pour porter le présent différend devant la
Cour. Il estime en particulier que seuls les «Etats lésés», qu’il définit comme des Etats «atteint[s] par
un fait internationalement illicite», ont qualité pour saisir la Cour. De l’avis du Myanmar, la Gambie
n’est pas un «Etat lésé» (expression que celui-ci semble employer comme un synonyme de
l’expression «Etat spécialement atteint») et n’a pas démontré qu’elle possédait un intérêt juridique
individuel. En conséquence, elle est, selon le Myanmar, dépourvue de qualité pour agir au titre de
l’article IX de la convention sur le génocide.


       94. Le Myanmar opère une distinction entre le droit d’invoquer la responsabilité d’un Etat en
droit international général et la qualité pour agir devant la Cour. Il affirme que, même s’il était établi
qu’une partie contractante à la convention sur le génocide «non lésée» a le droit d’invoquer la
responsabilité d’un autre Etat à raison de violations de cet instrument, cela ne signifierait pas
nécessairement qu’elle est fondée à introduire une instance devant la Cour. Il soutient à cet égard
qu’il existe une différence entre l’intérêt commun à ce que les fins de la convention sur le génocide
soient préservées et l’intérêt juridique individuel qu’un Etat peut chercher à faire valoir en
introduisant une instance devant la Cour. Du point de vue du Myanmar, seuls les Etats «spécialement
atteints» par un fait internationalement illicite ont qualité pour porter un différend devant celle-ci.

                                                  - 33 -

       95. Le Myanmar estime que l’arrêt rendu en l’affaire relative à des Questions concernant
l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal) ne confirme pas la qualité pour agir
d’Etats «non lésés», et ce, parce que cette affaire se distingue de la présente espèce à deux égards.
Premièrement, il précise que la Belgique se considérait comme un Etat «spécialement atteint»,
puisqu’elle s’était prévalue du droit d’exercer sa compétence et de demander l’extradition que lui
conférait l’article 5 de la convention contre la torture et autres peines ou traitements cruels, inhumains
ou dégradants du 10 décembre 1984 (ci-après la «convention contre la torture»). Deuxièmement, la
convention contre la torture se distingue, selon le Myanmar, de la convention sur le génocide, en ce
qu’elle envisage expressément l’exercice d’une compétence universelle. L’article VI de la
convention sur le génocide, en revanche, ne prescrit que l’exercice d’une compétence territoriale et
ne confère aucun pouvoir d’exécution à des parties contractantes autres que celle sur le territoire de
laquelle les actes de génocide allégués auraient été commis.


        96. Le Myanmar affirme en outre que le libellé et la structure de la convention sur le génocide
excluent la possibilité pour un Etat «non lésé» d’engager une instance devant la Cour. De son point
de vue, l’absence du déterminant «tout» ou «tous» avant le terme «différends» à l’article IX indique
que les différends qui y sont visés n’englobent pas tous les différends susceptibles de se faire jour au
titre de la convention, mais uniquement ceux qui surviendraient entre des parties contractantes. Le
Myanmar avance un argument similaire s’agissant de l’expression «[t]oute Partie contractante»
employée à l’article VIII, par opposition à l’expression «les Parties contractantes» qui figure à
l’article IX (les italiques sont de la Cour), estimant que cette différence signifie que l’article IX n’a
pas vocation à s’appliquer à toutes les parties contractantes.


       97. Le Myanmar fait valoir que son interprétation est corroborée par les travaux préparatoires
de la convention sur le génocide. De son point de vue, il existait entre les Etats ayant pris part aux
négociations un consensus clair sur le fait que l’article VIII pourrait être mis en œuvre par toutes les
parties contractantes à la convention, alors que rien ne témoigne d’un consensus analogue s’agissant
de la portée de l’article IX. Le Myanmar appelle en outre l’attention sur l’expression «à la requête
d’une partie au différend» figurant à la fin de l’article IX, qui fut retenue en lieu et place de l’autre
formulation envisagée, «à la requête d’une Haute Partie contractante». L’expression adoptée atteste,
selon lui, d’une intention de limiter les parties autorisées à porter un différend devant la Cour sur la
base de l’article IX aux Etats «spécialement atteints» par les violations alléguées de la convention.


       98. Le Myanmar soutient ensuite que les réclamations de la Gambie sont irrecevables, car elles
n’ont pas été portées devant la Cour conformément à la règle relative à la nationalité des réclamations
telle que consacrée, selon lui, à l’alinéa a) de l’article 44 des articles de la Commission du droit
international sur la responsabilité de l’Etat pour fait internationalement illicite (ci-après les «articles
de la CDI sur la responsabilité de l’Etat»). Le défendeur affirme que la règle relative à la nationalité
des réclamations s’applique à l’invocation de la responsabilité tant par des Etats «lésés» que par des
Etats «non lésés», et quand bien même l’obligation faisant l’objet du manquement serait erga omnes
partes ou erga omnes. Il en conclut que la Gambie n’a pas qualité pour invoquer sa responsabilité
dans l’intérêt des membres du groupe rohingya, qui ne sont pas des ressortissants de cet Etat.


       99. Enfin, le Myanmar avance que, même à supposer que les parties contractantes qui ne sont
pas «spécialement atteintes» par une violation alléguée de la convention aient qualité pour saisir la
Cour d’un différend en vertu de l’article IX, cette qualité pour agir demeurerait subsidiaire à celle
des Etats «spécialement atteints» et en dépendrait. Il fait valoir que le Bangladesh est «l’Etat pour
lequel il aurait été le plus naturel» d’introduire la présente instance, étant donné que celui-ci partage

                                                 - 34 -

avec lui une frontière et a accueilli un grand nombre des personnes qui auraient été victimes de
génocide. Selon le défendeur, la réserve qu’a formulée le Bangladesh à l’article IX de la convention
sur le génocide non seulement empêche cet Etat d’introduire une instance contre lui, mais prive en
outre tout Etat «non lésé», tel que la Gambie, de la possibilité de le faire. Le Myanmar soutient encore
que la volonté d’un Etat «non lésé» ne saurait prendre le pas sur la faculté de l’Etat «spécialement
atteint» par le manquement allégué de décider comment faire valoir ses droits de la manière servant
au mieux ses intérêts. Il signale que la conclusion inverse conduirait à une prolifération des différends
et soulèverait des questions quant au droit des Etats «non lésés» de demander réparation au nom de
victimes présumées qui ne seraient pas leurs ressortissants.



                                                   *



       100. La Gambie rejette les arguments avancés par le Myanmar à l’appui de sa deuxième
exception préliminaire et souligne que les conditions établies par l’article IX sont toutes remplies.
Elle argue que toutes les parties contractantes à la convention sur le génocide ont un intérêt commun
à ce qu’il soit satisfait aux obligations énoncées dans cet instrument, lesquelles sont dues erga omnes
partes, et que, en conséquence, un manquement à ces obligations porte préjudice à chacune d’elles.
C’est la raison pour laquelle, de son point de vue, tout Etat partie à la convention est en droit
d’invoquer la responsabilité d’un autre à raison de la violation d’obligations erga omnes partes
imposées par celle-ci. Contestant la distinction faite par le Myanmar entre le droit d’invoquer la
responsabilité d’un Etat et celui d’engager une instance devant la Cour, la Gambie affirme que le
droit d’invoquer la responsabilité à raison de la violation d’obligations erga omnes partes implique
qualité pour saisir la Cour du différend qui en découle.


       101. La Gambie soutient, en se fondant sur la jurisprudence de la Cour, que la compétence que
celle-ci tient de l’article IX n’est pas limitée aux différends portés par des Etats «spécialement
atteints» (termes qu’elle considère équivalents à l’expression «directement lésés») par une violation
alléguée de la convention sur le génocide. Elle se réfère à l’arrêt rendu en l’affaire relative à des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), dans lequel la
Cour a, selon elle, confirmé la qualité pour agir de la Belgique sur la seule base du caractère
erga omnes partes des obligations dont la violation était alléguée. Elle conteste en outre l’argument
du Myanmar consistant à distinguer la convention contre la torture de la convention sur le génocide.
Bien que reconnaissant que, à la différence de la première, la seconde n’établit pas de compétence
universelle, elle affirme que cela n’a pas d’incidence sur sa qualité pour introduire la présente
instance.


       102. La Gambie fait valoir que le sens ordinaire des termes de l’article IX, lus dans leur
contexte, ne permet pas de conclure que, pour pouvoir saisir la Cour d’un différend, les Etats doivent
 pour reprendre ses propres mots  être «spécialement lésés» par le manquement allégué à la
convention sur le génocide. On ne saurait, selon elle, considérer que l’utilisation des termes «[l]es
différends» et «les Parties contractantes» à l’article IX limite le champ de la compétence de la Cour.
La Gambie estime que, dûment interprétée, cette disposition s’étend à tout différend né entre des
parties contractantes, quelles qu’elles soient, à condition que celui-ci porte sur l’interprétation,
l’application ou l’exécution de la convention, ce qui inclut les différends concernant la responsabilité
d’un Etat pour n’avoir pas satisfait aux obligations lui incombant au regard de cet instrument.

                                                 - 35 -

       103. La Gambie allègue en outre que son interprétation de l’article IX est confirmée par
l’histoire rédactionnelle de cette disposition. Elle soutient que, dès l’origine, cette clause
compromissoire avait été conçue pour donner effet à l’idée selon laquelle tout différend découlant
de la convention sur le génocide intéressait l’ensemble des parties contractantes. Selon elle, les Etats
participant aux négociations entendaient conférer à la Cour une large compétence, étant entendu que,
si seuls les Etats «spécialement lésés» devaient avoir qualité pour agir, cela compromettrait
l’efficacité de la convention à l’égard d’actes de génocide qui seraient commis par un Etat sur son
propre territoire contre une population minoritaire. La Gambie réfute l’interprétation que fait le
Myanmar de l’expression «à la requête d’une partie au différend», affirmant que, dans l’esprit des
Etats participant aux négociations, il s’agissait d’un amendement d’ordre rédactionnel, dépourvu
d’effet sur le fond.


       104. La Gambie affirme également que la règle relative à la nationalité des réclamations, telle
qu’elle trouve son expression à l’alinéa a) de l’article 44 des articles de la CDI sur la responsabilité
de l’Etat, est inapplicable dans les cas où, comme en la présente espèce, elle serait contraire à l’objet
et au but d’un traité. Elle fait observer que le génocide est susceptible d’être dirigé contre des
ressortissants de l’Etat génocidaire ou contre les membres d’un groupe privés de leur nationalité par
l’Etat qui les persécute. Selon elle, la règle relative à la nationalité des réclamations exclurait la
possibilité d’invoquer la responsabilité d’un Etat à l’égard de telles personnes et irait donc à
l’encontre de l’objet et du but de la convention sur le génocide, laquelle deviendrait caduque.
Rappelant les travaux préparatoires de la convention et les circonstances de son adoption, la Gambie
argue que la règle relative à la nationalité des réclamations est contraire aux fins de cet instrument et
qu’elle est par conséquent inapplicable.


      105. Enfin, la Gambie conteste l’autre argument du Myanmar, selon lequel la qualité pour agir
des Etats non «spécialement atteints» par le manquement à une obligation erga omnes partes est
subsidiaire à celle des Etats «spécialement atteints» et en est tributaire. Elle fait valoir que la
compétence de la Cour pour connaître d’un différend entre deux Etats au titre de la convention ne
dépend que du consentement de ces Etats, et non de celui d’un quelconque tiers. La Gambie conteste
que ses droits en vertu de la convention puissent être subordonnés à ceux du Bangladesh, ou que la
renonciation éventuelle par ce dernier à certains droits emporte renonciation valable par elle à ses
propres droits.



                                                *      *



       106. La question dont est saisie la Cour est celle de savoir si la Gambie a le droit d’invoquer
devant elle la responsabilité du Myanmar à raison de manquements allégués aux obligations
auxquelles il est soumis au regard de la convention sur le génocide. La Cour note que les Parties ont
employé l’une et l’autre des formulations très diverses dans leur argumentation concernant la position
et les droits d’une partie contractante à la convention sur le génocide en cas de manquement allégué
d’une autre aux obligations qui en découlent. S’appuyant notamment sur les articles de la CDI sur la
responsabilité de l’Etat, le Myanmar utilise les termes «Etat (non) lésé» et «Etat spécialement
atteint», la Gambie se référant, quant à elle, à un «Etat spécialement lésé» et à un «Etat directement
lésé». La Cour n’estime pas nécessaire, en la présente espèce, d’examiner la portée juridique des
différents termes employés par les Parties. Il lui suffit de rappeler l’avis consultatif qu’elle a donné
sur les Réserves à la convention pour la prévention et la répression du crime de génocide, dans lequel
elle a expliqué le lien juridique établi entre les Etats parties à cet instrument :

                                                   - 36 -

             «Dans une telle convention, les Etats contractants n’ont pas d’intérêts propres ;
      ils ont seulement, tous et chacun, un intérêt commun, celui de préserver les fins
      supérieures qui sont la raison d’être de la convention. Il en résulte que l’on ne saurait,
      pour une convention de ce type, parler d’avantages ou de désavantages individuels des
      Etats, non plus que d’un exact équilibre contractuel à maintenir entre les droits et les
      charges. La considération des fins supérieures de la Convention est, en vertu de la
      volonté commune des parties, le fondement et la mesure de toutes les dispositions
      qu’elle renferme.» (C.I.J. Recueil 1951, p. 23.)


      107. Tous les Etats parties à la convention sur le génocide ont donc, en souscrivant aux
obligations contenues dans cet instrument, un intérêt commun à veiller à ce que le génocide soit
prévenu, réprimé et puni. Ainsi que la Cour l’a précisé, un tel intérêt commun implique que les
obligations en cause sont dues par tout Etat partie à tous les autres Etats parties au traité en question ;
ce sont des obligations erga omnes partes, en ce sens que, quelle que soit l’affaire, chaque Etat partie
a un intérêt à ce qu’elles soient respectées (Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 449, par. 68 ; voir également
Barcelona Traction, Light and Power Company, Limited (nouvelle requête : 1962) (Belgique
c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 32, par. 33).


       108. Ayant conclu, dans son arrêt en l’affaire relative à des Questions concernant l’obligation
de poursuivre ou d’extrader (Belgique c. Sénégal), que tous les Etats parties à la convention contre
la torture avaient un intérêt commun à ce qu’il fût satisfait aux obligations pertinentes découlant de
cet instrument, la Cour a jugé qu’il n’y avait pas lieu pour elle de se prononcer sur la question de
savoir si la Belgique, en tant que demandeur, avait un «intérêt particulier» à ce que le Sénégal se
conformât auxdites obligations (arrêt, C.I.J. Recueil 2012 (II), p. 449-450, par. 68-70). Il découle de
l’intérêt commun à ce que soient respectées les obligations pertinentes énoncées dans la convention
sur le génocide que tout Etat partie, sans distinction, est en droit d’invoquer la responsabilité d’un
autre à raison d’une violation alléguée d’obligations erga omnes partes. La responsabilité à l’égard
d’un manquement allégué à des obligations erga omnes partes découlant de la convention sur le
génocide peut être invoquée par l’introduction d’une instance devant la Cour, qu’un intérêt particulier
puisse, ou non, être établi. Si un tel intérêt était requis à cette fin, aucun Etat ne serait, dans bien des
situations, en mesure de présenter une telle demande. Pour ces raisons, la distinction que le Myanmar
cherche à opérer entre le droit d’invoquer la responsabilité au titre de la convention sur le génocide
et la qualité pour présenter une demande à cet effet devant la Cour est dépourvue de fondement
juridique.


       109. Aux fins de l’introduction d’une instance devant la Cour, un Etat n’est pas tenu de
démontrer que les victimes éventuelles d’une violation alléguée d’obligations erga omnes partes
découlant de la convention sur le génocide sont ses ressortissants. La Cour rappelle que, lorsqu’une
personne physique ou morale se trouve lésée par le fait internationalement illicite d’un Etat, celui
dont elle a la nationalité peut être en droit d’exercer une protection diplomatique, laquelle consiste
en l’invocation de la responsabilité de l’Etat en question à l’égard de ce préjudice (Ahmadou Sadio
Diallo (République de Guinée c. République démocratique du Congo), exceptions préliminaires,
arrêt, C.I.J. Recueil 2007 (II), p. 599, par. 39). La Cour note en outre que le champ d’application de
la protection diplomatique a été élargi pour inclure, notamment, les violations alléguées des droits
de l’homme internationalement garantis (ibid.). La faculté d’invoquer devant la Cour la
responsabilité d’un Etat partie à la convention sur le génocide à raison de violations alléguées
d’obligations erga omnes partes est toutefois distincte du droit que peut avoir un Etat d’exercer la
protection diplomatique en faveur de ses ressortissants. La faculté susmentionnée découle de l’intérêt

                                                 - 37 -

commun de tous les Etats parties à ce que ces obligations soient respectées et n’est donc pas limitée
à l’Etat de nationalité des victimes présumées. A cet égard, la Cour observe que les victimes de
génocide sont souvent des ressortissants de l’Etat auquel sont reprochées les violations d’obligations
erga omnes partes.


        110. La convention sur le génocide n’impose pas de conditions supplémentaires à l’invocation
de la responsabilité ni à la recevabilité des demandes soumises à la Cour. Si l’article IX emploie
l’expression «les Parties contractantes», c’est parce que la compétence de la Cour au titre de cette
disposition exige qu’un différend existe entre deux parties contractantes ou plus, l’article VIII
prévoyant en revanche que «[t]oute Partie contractante» peut faire appel aux organes compétents de
l’ONU, et ce, même en l’absence de différend avec une autre partie contractante. En outre,
l’utilisation des termes «[l]es différends»  plutôt que «tout différend» ou «tous les différends» ,
qui figurent à l’article IX de la convention sur le génocide, n’est pas rare dans les clauses
compromissoires des traités multilatéraux (voir, par exemple, l’article premier du protocole de
signature facultative à la convention de Vienne sur les relations diplomatiques, concernant le
règlement obligatoire des différends (conclu le 18 avril 1961 et entré en vigueur le 24 avril 1964),
Nations Unies, Recueil des traités, vol. 500, p. 241). La Cour note que cette formulation figurait dans
le projet initial établi par le Secrétaire général de l’ONU (article XIV du projet de convention sur le
crime de génocide, Nations Unies, doc. E/447, 26 juin 1947) et a été reprise dans le texte final de la
convention sans donner lieu à discussions.


       111. De même, l’indication, à l’article IX, que les différends doivent être soumis à la Cour «à
la requête d’une partie au différend», et non de toute partie contractante, ne limite pas la catégorie
des parties contractantes autorisées à intenter une action à raison de violations alléguées d’obligations
erga omnes partes découlant de la convention. Ce membre de phrase précise que seule une partie au
différend peut porter celui-ci devant la Cour, mais n’impose en aucun cas qu’un tel différend oppose
un Etat partie qui aurait violé la convention à un Etat «spécialement atteint» par la violation alléguée.


      112. Il s’ensuit que tout Etat partie à la convention sur le génocide peut invoquer la
responsabilité d’un autre Etat partie, notamment par l’introduction d’une instance devant la Cour, en
vue de faire constater le manquement allégué de ce dernier à des obligations erga omnes partes lui
incombant au titre de la convention et d’y mettre fin.


       113. La Cour reconnaît que le Bangladesh, qui jouxte le Myanmar, s’est trouvé confronté à un
afflux massif de membres du groupe rohingya qui fuyaient celui-ci. Cela ne saurait toutefois affecter
le droit de toutes les autres parties contractantes de faire valoir l’intérêt commun à ce qu’il soit
satisfait aux obligations erga omnes partes énoncées dans la convention ni, en conséquence, exclure
la qualité de la Gambie pour engager la présente instance. Comme la Cour l’a souligné, la convention
sur le génocide «a été manifestement adoptée dans un but purement humain et civilisateur» et «vise
d’une part à sauvegarder l’existence même de certains groupes humains, d’autre part à confirmer et
à sanctionner les principes de morale les plus élémentaires» (Réserves à la convention pour la
prévention et la répression du crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 23). La
Cour n’a donc pas à examiner les arguments du Myanmar se rapportant à la réserve qu’a formulée le
Bangladesh à l’article IX de la convention sur le génocide.

                                                  - 38 -

       114. Pour les raisons exposées ci-dessus, la Cour conclut que la Gambie a qualité, en tant
qu’Etat partie à la convention sur le génocide, pour invoquer la responsabilité du Myanmar à raison
des manquements allégués aux obligations incombant à celui-ci au regard des articles I, III, IV et V
de cet instrument. En conséquence, la deuxième exception préliminaire du Myanmar doit être rejetée.



                                                    *


                                              *            *



      115. Par ces motifs,

      LA COUR,

      1) A l’unanimité,

    Rejette la première exception préliminaire soulevée par la République de l’Union du
Myanmar ;

      2) A l’unanimité,

    Rejette la quatrième exception préliminaire soulevée par la République de l’Union du
Myanmar ;

      3) A l’unanimité,

    Rejette la troisième exception préliminaire soulevée par la République de l’Union du
Myanmar ;

      4) Par quinze voix contre une,

    Rejette la deuxième exception préliminaire soulevée par la République de l’Union du
Myanmar ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
         Bennouna, Yusuf, Mme Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte,
         Mme Charlesworth, juges ; Mme Pillay, M. Kress, juges ad hoc ;

      CONTRE : Mme Xue, juge ;

      5) Par quinze voix contre une,

       Dit qu’elle a compétence, sur la base de l’article IX de la convention pour la prévention et la
répression du crime de génocide, pour connaître de la requête introduite par la République de Gambie
le 11 novembre 2019, et que ladite requête est recevable.

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
         Bennouna, Yusuf, Mme Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte,
         Mme Charlesworth, juges ; Mme Pillay, M. Kress, juges ad hoc ;

      CONTRE : Mme Xue, juge.

                                                - 39 -

       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye,
le vingt-deux juillet deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et les autres seront transmis respectivement au Gouvernement de la République
de Gambie et au Gouvernement de la République de l’Union du Myanmar.




                                                                          La présidente,
                                                            (Signé)    Joan E. DONOGHUE.




                                                                            Le greffier,
                                                            (Signé)     Philippe GAUTIER.




       Mme la juge XUE joint à l’arrêt l’exposé de son opinion dissidente ; M. le juge ad hoc KRESS
joint une déclaration à l’arrêt.



                                                                 (Paraphé)     J.E.D.


                                                                 (Paraphé)     Ph.G.




                                           ___________

